Exhibit 10.53

EXECUTION COPY

 

 

$325,000,000

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of February 9, 2012,

by and among

BLACKBAUD, INC.,

as Borrower,

the Lenders referred to herein,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

Swingline Lender and an Issuing Lender

SUNTRUST BANK,

as Syndication Agent

and

BANK OF AMERICA, N.A.

and

REGIONS BANK

as Co-Documentation Agents

with

J.P. MORGAN SECURITIES LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1   

SECTION 1.1

 

Definitions

     1   

SECTION 1.2

 

Other Definitions and Provisions

     34   

SECTION 1.3

 

Accounting Terms

     35   

SECTION 1.4

 

UCC Terms

     35   

SECTION 1.5

 

Rounding

     35   

SECTION 1.6

 

References to Agreement and Laws

     35   

SECTION 1.7

 

[Intentionally Omitted]

     35   

SECTION 1.8

 

Letter of Credit Amounts

     36   

SECTION 1.9

 

Treatment of Convio Entities

     36    ARTICLE II CREDIT FACILITIES      37   

SECTION 2.1

 

Loans

     37   

SECTION 2.2

 

Swingline Loans

     39   

SECTION 2.3

 

Procedure for Advances of Revolving Credit Loans, Delayed Draw Term Loans, and
Swingline Loans

     40   

SECTION 2.4

 

Repayment of Loans

     41   

SECTION 2.5

 

Permanent Reduction of the Commitments

     44   

SECTION 2.6

 

Termination of Revolving Credit Facility

     45   

SECTION 2.7

 

Increase of Revolving Credit Commitment

     45   

SECTION 2.8

 

Optional Incremental Term Loans

     48   

SECTION 2.9

 

Additional Borrowers

     50    ARTICLE III LETTER OF CREDIT FACILITY      52   

SECTION 3.1

 

L/C Commitment

     52   

SECTION 3.2

 

Procedure for Issuance of Letters of Credit

     53   

SECTION 3.3

 

Commissions and Other Charges

     53   

SECTION 3.4

 

L/C Participations

     54   

SECTION 3.5

 

Reimbursement Obligation of the Borrower

     55   

SECTION 3.6

 

Obligations Absolute

     55   

SECTION 3.7

 

Effect of Letter of Credit Application

     56   

SECTION 3.8

 

Cash Collateral

     56    ARTICLE IV GENERAL LOAN PROVISIONS      56   

SECTION 4.1

  Interest      56   

SECTION 4.2

  Notice and Manner of Conversion or Continuation of Loans      58   

SECTION 4.3

  Fees      59   

SECTION 4.4

  Manner of Payment      60   

SECTION 4.5

  Evidence of Indebtedness      60   

SECTION 4.6

  Adjustments      61   

SECTION 4.7

 

Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent

     62   

SECTION 4.8

  Changed Circumstances      63   

SECTION 4.9

  Indemnity      63   

SECTION 4.10

  Increased Costs      64   

SECTION 4.11

  Taxes      65   

SECTION 4.12

  Mitigation Obligations; Replacement of Lenders      69   

 

i



--------------------------------------------------------------------------------

SECTION 4.13

 

Cash Collateral

     70   

SECTION 4.14

 

Defaulting Lenders

     71    ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING      74   

SECTION 5.1

 

Conditions to Closing and Initial Extensions of Credit

     74   

SECTION 5.2

 

Conditions to All Extensions of Credit

     77   

SECTION 5.3

 

Conditions to Extensions of Credit under the Delayed Draw Term Loan Facility and
under the Revolving Credit Facility if used to fund the Tender Offer

     78    ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER      79   

SECTION 6.1

 

Representations and Warranties

     79   

SECTION 6.2

 

Survival of Representations and Warranties, Etc

     86    ARTICLE VII FINANCIAL INFORMATION AND NOTICES      87   

SECTION 7.1

 

Financial Statements and Projections

     87   

SECTION 7.2

 

Officer’s Compliance Certificate

     88   

SECTION 7.3

 

Accountants’ Certificate

     88   

SECTION 7.4

 

Other Reports

     88   

SECTION 7.5

 

Notice of Litigation and Other Matters

     88   

SECTION 7.6

 

Accuracy of Information

     88    ARTICLE VIII AFFIRMATIVE COVENANTS      88   

SECTION 8.1

 

Preservation of Existence and Related Matters

     88   

SECTION 8.2

 

Maintenance of Property

     89   

SECTION 8.3

 

Insurance

     89   

SECTION 8.4

 

Accounting Methods and Financial Records

     89   

SECTION 8.5

 

Payment and Performance of Obligations

     89   

SECTION 8.6

 

Compliance With Laws and Approvals

     89   

SECTION 8.7

 

Environmental Laws

     89   

SECTION 8.8

 

Compliance with ERISA

     90   

SECTION 8.9

 

[Intentionally Omitted]

     90   

SECTION 8.10

 

Visits and Inspections

     90   

SECTION 8.11

 

Additional Subsidiaries

     90   

SECTION 8.12

 

Use of Proceeds

     92   

SECTION 8.13

 

Further Assurances

     92   

SECTION 8.14

 

Tender Offer and Approved Convio Purchase Agreement

     93    ARTICLE IX FINANCIAL COVENANTS      93   

SECTION 9.1

 

Leverage Ratio

     93   

SECTION 9.2

 

Interest Coverage Ratio

     93   

SECTION 9.3

 

Maximum Capital Expenditures

     93    ARTICLE X NEGATIVE COVENANTS      94   

SECTION 10.1

 

Limitations on Indebtedness

     94   

SECTION 10.2

 

Limitations on Liens

     96   

SECTION 10.3

 

Limitations on Loans, Advances, Investments and Acquisitions

     98   

SECTION 10.4

 

Limitations on Mergers and Liquidation

     102   

SECTION 10.5

 

Limitations on Sale of Assets

     102   

SECTION 10.6

 

Limitations on Dividends and Distributions

     103   

 

ii



--------------------------------------------------------------------------------

SECTION 10.7

 

Limitations on Exchange and Issuance of Capital Stock

     104   

SECTION 10.8

 

Transactions with Affiliates

     104   

SECTION 10.9

 

Certain Accounting Changes; Organizational Documents

     104   

SECTION 10.10

 

Amendments; Payments and Prepayments of Subordinated Indebtedness

     104   

SECTION 10.11

 

Restrictive Agreements

     105   

SECTION 10.12

 

Nature of Business

     105    ARTICLE XI DEFAULT AND REMEDIES      105   

SECTION 11.1

 

Events of Default

     105   

SECTION 11.2

 

Remedies

     108   

SECTION 11.3

 

Rights and Remedies Cumulative; Non-Waiver; etc

     109   

SECTION 11.4

 

Crediting of Payments and Proceeds

     109   

SECTION 11.5

 

Administrative Agent May File Proofs of Claim

     110    ARTICLE XII THE ADMINISTRATIVE AGENT SECTION      110   

SECTION 12.1

 

Appointment and Authority

     110   

SECTION 12.2

 

Nature of Duties

     111   

SECTION 12.3

 

Exculpatory Provisions

     112   

SECTION 12.4

 

Reliance by Administrative Agent

     113   

SECTION 12.5

 

Notice of Default

     113   

SECTION 12.6

 

Non-Reliance on Administrative Agent and Other Lenders

     113   

SECTION 12.7

 

Indemnification

     114   

SECTION 12.8

 

Administrative Agent in Its Individual Capacity

     114   

SECTION 12.9

 

Resignation of Administrative Agent

     114   

SECTION 12.10

 

Collateral and Guaranty Matters

     116   

SECTION 12.11

 

Bank Products

     116    ARTICLE XIII MISCELLANEOUS      117   

SECTION 13.1

 

Notices

     117   

SECTION 13.2

 

Amendments, Waivers and Consents

     118   

SECTION 13.3

 

Expenses; Indemnity

     120   

SECTION 13.4

 

Set-off

     121   

SECTION 13.5

 

Governing Law

     122   

SECTION 13.6

 

Jurisdiction and Venue

     122   

SECTION 13.7

 

Waiver of Jury Trial

     123   

SECTION 13.8

 

Reversal of Payments

     123   

SECTION 13.9

 

Injunctive Relief; Punitive or Indirect Damages

     123   

SECTION 13.10

 

Accounting Matters

     124   

SECTION 13.11

 

Successors and Assigns; Participations

     124   

SECTION 13.12

 

Confidentiality

     128   

SECTION 13.13

 

Performance of Duties

     129   

SECTION 13.14

 

All Powers Coupled with Interest

     129   

SECTION 13.15

 

Survival of Indemnities

     129   

SECTION 13.16

 

Titles and Captions

     129   

SECTION 13.17

 

Severability of Provisions

     129   

SECTION 13.18

 

Counterparts

     129   

SECTION 13.19

 

Integration

     129   

 

iii



--------------------------------------------------------------------------------

SECTION 13.20

 

Term of Agreement

     130   

SECTION 13.21

 

USA Patriot Act

     130   

SECTION 13.22

 

Advice of Counsel, No Strict Construction

     130   

SECTION 13.23

 

Inconsistencies with Other Documents; Independent Effect of Covenants

     130   

SECTION 13.24

 

No Advisory or Fiduciary Responsibility

     130   

SECTION 13.25

 

Press Releases and Other Matters

     131   

SECTION 13.26

 

Judgment Currency

     131   

SECTION 13.27

 

Amendment and Restatement

     132   

 

iv



--------------------------------------------------------------------------------

 

EXHIBITS       Exhibit A-1    -      Form of Dollar Tranche Revolving Credit
Note Exhibit A-2    -      Form of Swingline Note Exhibit A-3    -      Form of
Delayed Draw Term Loan Note Exhibit A-4    -      Form of Designated Currency
Tranche Revolving Credit Note Exhibit B    -      Form of Notice of Borrowing
Exhibit C    -      Form of Notice of Account Designation Exhibit D    -     
Form of Notice of Prepayment Exhibit E    -      Form of Notice of
Conversion/Continuation Exhibit F    -      Form of Officer’s Compliance
Certificate Exhibit G    -      Form of Assignment and Assumption Exhibit H   
-      Form of Guaranty Agreement Exhibit I    -      Form of Pledge Agreement
Exhibit J    -      Form of Bank Product Provider Notice SCHEDULES      
Schedule 1.1    -      Lenders and Commitments

Schedule 1.2

Schedule 1.3

  

-  

-  

  

Departing Lenders

Mandatory Cost

Schedule 6.1(a)    -      Jurisdictions of Organization and Qualification
Schedule 6.1(b)    -      Subsidiaries and Capitalization Schedule 6.1(m)    -  
   Labor and Collective Bargaining Agreements Schedule 10.1    -      Existing
Indebtedness Schedule 10.2    -      Existing Liens Schedule 10.3    -     
Existing Loans, Advances and Investments Schedule 10.8    -      Transactions
with Affiliates

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 9, 2012, by and
among BLACKBAUD, INC., a Delaware corporation (the “Borrower”), the lenders who
are or may become a party to this Agreement (collectively, the “Lenders”) and
JPMORGAN CHASE BANK, N.A., a national banking association, as Administrative
Agent for the Lenders.

STATEMENT OF PURPOSE

WHEREAS, the Borrower, the Lenders and the Administrative Agent wish to amend
and restate the Credit Agreement, dated as of June 17, 2011 (as amended or
modified prior to the effectiveness hereof, the “Existing Credit Agreement”), to
which the Borrower and certain of the Lenders are subject; and

WHEREAS, subject to the terms and conditions hereof, the Borrower, the
Administrative Agent and the Lenders agree to amend and restate the Existing
Credit Agreement pursuant to the terms hereof, and the Administrative Agent and
the Lenders have each agreed to make such loans and other financial
accommodations to the Borrower as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” means JPMCB, together with its Subsidiaries and
Affiliates, in its capacity as Administrative Agent hereunder, and any successor
thereto appointed pursuant to Section 12.9.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. The term “control” means (a) the power to vote ten percent (10%) or
more of the securities or other equity interests of a Person having ordinary
voting power, or (b) the possession, directly or indirectly, of any other power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Australian Dollars, (v) Canadian Dollars, (vi) Japanese Yen, (vii) New
Zealand Dollars, (viii) Hong Kong Dollars, (ix) Swiss Francs, and (x) any other
lawful currency that is readily available and freely

 

1



--------------------------------------------------------------------------------

transferable and convertible into Dollars, available in the London interbank
deposit market and that is agreed to by the Borrower, the Lenders under the
Designated Currency Tranche and the Administrative Agent.

“Agreement” means this Amended and Restated Credit Agreement, as further
amended, restated, supplemented or otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means:

(a) with respect to any Incremental Term Loans, as determined pursuant to, and
in accordance with, Section 2.8(h), and

(b) subject to the terms of Section 2.7, with respect to Revolving Credit Loans,
Swingline Loans, Delayed Draw Term Loans and the commitment fee, the
corresponding percentages per annum as set forth below based on the Leverage
Ratio:

 

Pricing
Level

  

Leverage Ratio

   Base Rate +     LIBOR +     Commitment
Fee  

I

  

Less than 0.75 to 1.00

     0.25 %      1.25 %      0.20 % 

II

  

Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00

     0.375 %      1.375 %      0.225 % 

III

  

Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00

     0.50 %      1.50 %      0.25 % 

IV

  

Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00

     0.75 %      1.75 %      0.275 % 

V

  

Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00

     1.00 %      2.00 %      0.30 % 

VI

  

Greater than or equal to 2.75 to 1.00

     1.25 %      2.25 %      0.35 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the date by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower;
provided, however, that (a) the Applicable Margin shall be based on Pricing
Level VI until the first Calculation Date following receipt of the Officer’s
Compliance Certificate for the fiscal quarter ended June 30, 2012 and,
thereafter the Pricing Level shall be determined by reference to the Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate within five (5) days of
the date for delivery required by Section 7.2 for the most recently ended fiscal
quarter of the Borrower preceding the

 

2



--------------------------------------------------------------------------------

applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level VI until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or
Section 7.2 is shown to be inaccurate (regardless of whether (A) this Agreement
is in effect, (B) the Revolving Credit Commitments, Swingline Commitments, or
Delayed Draw Term Loan Commitments are in effect, or (C) any Extension of Credit
is outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of (i) a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, and only in such case, then (1) the Borrower shall
promptly deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (2) the Applicable Margin for such
Applicable Period shall be determined as if the Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period and
(3) the Borrower shall promptly pay to the Administrative Agent the accrued
additional interest and fees, as applicable, owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 4.4 and (ii) a
lower Applicable Margin for such Applicable Period, the Lenders shall have no
obligation to repay any interest or fees to the Borrower; provided that if, as a
result of any restatement or other event, a proper calculation of the Leverage
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by the Borrower pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all Applicable Periods over the amount of interest and fees paid for all
such Applicable Periods. Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Section 4.1(c) and
Section 11.2.

The Applicable Margin set forth above shall be increased as, and to the extent,
required by Sections 2.7 and 2.8.

“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

“Approved Convio Purchase Agreement” means the Convio Purchase Agreement
(including the schedules and exhibits thereto) attached to the officer’s
certificate delivered by the Borrower pursuant to Section 5.1(d)(ii), together
with all amendments and modifications thereto or waivers of provisions thereof
that either have been approved by the Administrative Agent (such approval not to
be unreasonably withheld, delayed or conditioned) or that are not materially
adverse to the Administrative Agent and the Lenders.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.11), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear as a liability on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease.

“Bank Product” means any of the following products, services or facilities
extended to any Credit Party or Subsidiary by any Bank Product Provider
(including those in existence as of the Closing Date): (a) Cash Management
Services; (b) products under any Hedging Agreement (including, without
limitation, non-speculative foreign exchange swaps); and (c) commercial credit
card, purchase card and merchant card services; provided, however, that for any
of the foregoing to be included as “Obligations” for purposes of a distribution
under Section 11.4, the applicable Bank Product Provider must have previously
provided a Bank Product Provider Notice to the Administrative Agent which shall
notify the Borrower and the Administrative Agent of the existence of such Bank
Product (with the understanding that Lenders party hereto as of the Closing Date
shall be entitled to notify the Borrower and the Administrative Agent of Bank
Products in effect as of the Closing Date promptly after the Closing Date). Any
Bank Product established from and after the time that the Lenders have received
written notice from the Borrower or the Administrative Agent that an Event of
Default exists, until such Event of Default has been waived in accordance with
Section 13.2, shall not be included as “Obligations” for purposes of a
distribution under Section 11.4.

“Bank Product Debt” means the Indebtedness and other obligations of any Credit
Party or Subsidiary relating to Bank Products.

“Bank Product Provider” means any Person that provides Bank Products to any
Credit Party or Subsidiary to the extent that such Person is a Lender or an
Affiliate of a Lender.

“Bank Product Provider Notice” means a notice substantially in the form of
Exhibit J.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event of Default” means any Event of Default specified in
Section 11.1(j) or (k).

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR Rate (as
determined pursuant to the definition of LIBOR Rate), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” means, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by JPMCB at its principal office in New York City, New York,
as its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs. The parties
hereto acknowledge that the rate announced publicly by JPMCB as its Prime Rate
is an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published on the
next succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) (A) that it is unable to ascertain
the Federal Funds Effective Rate, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms above or (B) that the Prime Rate or LIBOR Rate no
longer accurately reflects an accurate determination of the prevailing Prime
Rate or LIBOR Rate, the Administrative Agent may select a reasonably comparable
index or source to use as the basis for the Base Rate, until the circumstances
giving rise to such inability no longer exist. Any change in the Base Rate due
to a change in any of the foregoing will become effective on the effective date
of such change in the Federal Funds Effective Rate, the Prime Rate or LIBOR Rate
for an Interest Period of one (1) month. Notwithstanding anything contained
herein to the contrary, to the extent that the provisions of Section 4.8 shall
be in effect in determining LIBOR Rate pursuant to clause (c) hereof, the Base
Rate shall be the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate plus the Applicable Margin as provided in Section 4.1(a).

“Blackbaud Payment Services Account” means any deposit account in the name of a
Credit Party for the processing of donations made to client organizations of the
Credit Parties.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Business Day” means (a) for all purposes other than as set forth in clauses (b)
and (c) below, any day other than a Saturday, Sunday or legal holiday on which
banks in New York,

 

5



--------------------------------------------------------------------------------

New York, are open for the conduct of their commercial banking business,
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market, and (c) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any Loan under the Designated Currency Tranche, any
day that is a Business Day described in clause (a) and that also is a day for
trading by and between banks in deposits in the applicable Agreed Currency in
the London interbank market or the principal financial center of such Agreed
Currency (and, if such Loans are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP, but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of property, pursuant to
Section 2.4(b)(ii) and (ii) Permitted Acquisitions.

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries; provided that for purposes of calculating Indebtedness
hereunder, the term “Capital Lease” shall not include any Capital Lease that was
classified as an Operating Lease on the Closing Date or would have been
classified as an Operating Lease had such agreement been in effect on the
Closing Date prior to a relevant Change in Law or change in GAAP (from GAAP as
in effect on the Closing Date) which has the effect of re-classifying such
agreement as a Capital Lease.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, as collateral for L/C
Obligations, obligations in respect of Swingline Loans, or obligations of the
Lenders to fund participations in respect of any thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lenders or
Swingline Lender benefiting from such collateral shall agree in their sole
discretion, other credit support, in each

 

6



--------------------------------------------------------------------------------

case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the Issuing Lenders or the Swingline Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” has the meaning assigned thereto in Section 10.3.

“Cash Management Services” means any services provided from time to time to the
Borrower or Subsidiary in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services and all other treasury and cash management services.

“Cash on Hand” means as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries as
set forth in the most recent Consolidated balance sheet of the Borrower and its
Subsidiaries delivered to the Administrative Agent in accordance with
Section 7.1.

“Change in Control” means any event or series of events in which any person or
group of persons (within the meaning of Section 13(d) of the Securities Exchange
Act of 1934, as amended) shall obtain ownership or control in one or more series
of transactions of more than thirty-five percent (35%) of the Capital Stock or
thirty-five percent (35%) of the voting power of the Borrower entitled to vote
in the election of members of the board of directors of the Borrower or there
shall have occurred under any indenture or other instrument evidencing any
Indebtedness in excess of $25,000,000 any “change in control” (as defined in
such indenture or other evidence of Indebtedness) requiring the Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended or modified from time
to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, L/C
Obligations and participation interests at such time.

“Commitment” means, as to any Lender, such Lender’s Dollar Tranche Revolving
Credit Commitment, Designated Currency Tranche Revolving Credit Commitment,
Swingline Commitment, Delayed Draw Term Loan Commitment and/or Incremental Term
Loan Commitment, as applicable.

“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Dollar Tranche Revolving Credit Commitment Percentage, Designated Currency
Tranche Revolving Credit Commitment Percentage, Delayed Draw Term Loan
Commitment Percentage, or Incremental Term Loan Percentage, as applicable.

“Computation Date” is defined in Section 2.1(b).

“Connection Income Taxes” means Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

“Convio” means Convio, Inc., a Delaware corporation.

“Convio Acquisition Completion Date” means the first date on which Caribou
Acquisition Corporation has acquired all of the outstanding common Capital Stock
of Convio (and, indirectly, all of the Capital Stock of Convio’s Subsidiaries)
pursuant to the terms of the Approved Convio Purchase Agreement and the Tender
Offer.

“Convio Acquisition Completion Period” has the meaning set forth in Section 1.9.

“Convio Entities” means Convio and its Subsidiaries.

“Convio MAE” means any fact, event, circumstance or effect, other than any
Excluded Matters, that (i) is materially adverse to the business, the financial
condition or results of operations of Convio and its Subsidiaries, taken as a
whole, or (ii) prevents or materially delays the ability of Convio and its
Subsidiaries to perform in all material respects their obligations under the
Convio Purchase Agreement or to consummate the Transactions (as defined in the
Approved Convio Purchase Agreement) in accordance with the terms thereof.

 

8



--------------------------------------------------------------------------------

“Convio Merger” means the merger of Caribou Acquisition Corporation, as a
Wholly-Owned Subsidiary of the Borrower, with and into Convio, with Convio
surviving the merger as a Wholly-Owned Subsidiary of the Borrower.

“Convio Purchase Agreement” means the Agreement and Plan of Merger, dated as of
January 16, 2012, by and among the Borrower, Caribou Acquisition Corporation,
and Convio, together with all exhibits and schedules thereto.

“Credit Facility” and “Credit Facilities” means, collectively, the Dollar
Tranche Revolving Credit Facility, the Designated Currency Tranche Revolving
Credit Facility, the Delayed Draw Term Loan Credit Facility, the Swingline
Facility, the Dollar Tranche L/C Facility, the Designated Currency Tranche L/C
Facility and the Incremental Term Loan Facility.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 4.14(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, an Issuing Lender, the
Swingline Lender, or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, an Issuing Lender, or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or

 

9



--------------------------------------------------------------------------------

any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.14(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender, and each Lender.

“Delayed Draw Term Loan Commitment” means (a) as to any Delayed Draw Term Loan
Lender, the obligation of such Delayed Draw Term Loan Lender to make Delayed
Draw Term Loans for the account of the Borrower hereunder in an aggregate
principal amount at any time outstanding not to exceed the amount set forth
opposite such Delayed Draw Term Loan Lender’s name on Schedule 1.1, as such
Delayed Draw Term Loan Commitment may be reduced at any time or from time to
time pursuant to the terms hereof, and (b) as to all Delayed Draw Term Loan
Lenders, the aggregate commitment of all Delayed Draw Term Loan Lenders to make
Delayed Draw Term Loans, as such amount may be reduced at any time or from time
to time pursuant to the terms hereof.

“Delayed Draw Term Loan Commitment Percentage” means, as to any Delayed Draw
Term Loan Lender at any time, the ratio of (a) the amount of the Delayed Draw
Term Loan Commitment of such Delayed Draw Term Loan Lender to (b) the Delayed
Draw Term Loan Commitments of all Delayed Draw Term Loan Lenders.

“Delayed Draw Term Loan Credit Facility” means the delayed draw term loan credit
facility established pursuant to Article II, but excluding the Revolving Credit
Facility, the Swingline Facility, and any Incremental Term Loan Facility.

“Delayed Draw Term Loan Fee” has the meaning set forth in Section 4.3(b).

“Delayed Draw Term Loan Fee End Date” has the meaning set forth in
Section 4.3(b).

“Delayed Draw Term Loan Lender” means any Lender with a Delayed Draw Term Loan
Commitment.

“Delayed Draw Term Loan Note” means a promissory note made by the Borrower in
favor of a Delayed Draw Term Loan Lender evidencing the Delayed Draw Term Loans
made by such Delayed Draw Term Loan Lender, substantially in the form of Exhibit
A-3 hereto, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.

“Delayed Draw Term Loans” means any delayed draw term loan made to the Borrower
pursuant to Section 2.1(b), and all such delayed draw term loans collectively,
as the context requires.

 

10



--------------------------------------------------------------------------------

“Departing Lender” means each “Lender” under the Existing Credit Agreement that
does not have a Commitment hereunder and is identified on the Departing Lender
Schedule hereto.

“Departing Lender Schedule” means Schedule 1.2 hereto, which schedule identifies
each Departing Lender as of the Closing Date.

“Designated Currency Payment Office” means, for each Foreign Currency, the
office, branch, affiliate or correspondent bank of the Administrative Agent for
such currency as specified from time to time by the Administrative Agent to the
Borrower and the Lenders under the Designated Currency Tranche.

“Designated Currency Tranche” means the Designated Currency Tranche Revolving
Credit Commitment, the Designated Currency Tranche Revolving Credit Loans, and
the Designated Currency Tranche L/C Obligations.

“Designated Currency Tranche L/C Commitment” means the lesser of (a) FIVE
MILLION DOLLARS ($5,000,000) and (b) the Designated Currency Tranche Revolving
Credit Commitment.

“Designated Currency Tranche L/C Facility” means the letter of credit facility
under the Designated Currency Tranche established pursuant to Article III.

“Designated Currency Tranche L/C Obligations” means at any time, an amount equal
to the sum of (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit issued under the Designated Currency Tranche and
(b) the aggregate amount of drawings under Letters of Credit under the
Designated Currency Tranche which have not then been reimbursed pursuant to
Section 3.5.

“Designated Currency Tranche Revolving Credit Commitment” means (a) as to any
Designated Currency Tranche Revolving Credit Lender, the obligation of such
Designated Currency Tranche Revolving Credit Lender to (i) make Designated
Currency Tranche Revolving Credit Loans for the account of the Borrower
hereunder, and (ii) purchase participations in Designated Currency Tranche L/C
Obligations, in an aggregate principal amount at any time outstanding not to
exceed the amount set forth opposite such Designated Currency Tranche Revolving
Credit Lender’s name on Schedule 1.1, as such Designated Currency Tranche
Revolving Credit Commitment may be increased, reduced or modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Designated
Currency Tranche Revolving Credit Lenders, the aggregate commitment of all
Designated Currency Tranche Revolving Credit Lenders to (i) make Designated
Currency Tranche Revolving Credit Loans, and (ii) purchase participations in
Designated Currency Tranche L/C Obligations, as such amount may be increased,
reduced or modified at any time or from time to time pursuant to the terms
hereof.

“Designated Currency Tranche Revolving Credit Commitment Percentage” means, as
to any Designated Currency Tranche Revolving Credit Lender at any time, the
ratio of (a) the amount of the Designated Currency Tranche Revolving Credit
Commitment of such Designated Currency Tranche Revolving Credit Lender to
(b) the Designated Currency Tranche Revolving Credit Commitments of all
Designated Currency Tranche Revolving Credit Lenders.

 

11



--------------------------------------------------------------------------------

“Designated Currency Tranche Revolving Credit Facility” means the revolving
credit facility established pursuant to Article II but excluding the Swingline
Facility, the Dollar Tranche Revolving Credit Facility and any Incremental Term
Loan Facility.

“Designated Currency Tranche Revolving Credit Lender” means any Lender with a
Designated Currency Tranche Revolving Credit Commitment.

“Designated Currency Tranche Revolving Credit Loans” means any revolving loan
made to the Borrower pursuant to Section 2.1(b) or 2.7 (and designated as
contemplated thereunder), and all such revolving loans collectively as the
context requires.

“Designated Currency Tranche Revolving Credit Note” means a promissory note made
by the Borrower in favor of a Designated Currency Tranche Revolving Credit
Lender evidencing the Designated Currency Tranche Revolving Credit Loans made by
such Designated Currency Tranche Revolving Credit Lender, substantially in the
form of Exhibit A-4 hereto, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
(other than Bank Product Debt) that are accrued and payable and the termination
of the Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Capital Stock) (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations (other than Bank
Product Debt) that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the Maturity Date; provided, that if such
Capital Stock is issued pursuant to a plan for the benefit of the Borrower or
its Subsidiaries or by any such plan to such employees, such Capital Stock shall
not constitute Disqualified Capital Stock solely because it may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.1(b).

“Dollar Tranche” means the Dollar Tranche Revolving Credit Commitment, the
Dollar Tranche Revolving Credit Loans, the Dollar Tranche L/C Obligations and
the Swingline Loans.

 

12



--------------------------------------------------------------------------------

“Dollar Tranche L/C Commitment” means the lesser of (a) TWENTY MILLION DOLLARS
($20,000,000) and (b) the Dollar Tranche Revolving Credit Commitment.

“Dollar Tranche L/C Facility” means the letter of credit facility under the
Dollar Tranche established pursuant to Article III.

“Dollar Tranche L/C Obligations” means at any time, an amount equal to the sum
of (a) the aggregate undrawn and unexpired amount of the then outstanding
Letters of Credit issued under the Dollar Tranche and (b) the aggregate amount
of drawings under Letters of Credit under the Dollar Tranche which have not then
been reimbursed pursuant to Section 3.5.

“Dollar Tranche Revolving Credit Commitment” means (a) as to any Dollar Tranche
Revolving Credit Lender, the obligation of such Dollar Tranche Revolving Credit
Lender to (i) make Dollar Tranche Revolving Credit Loans for the account of the
Borrower hereunder, (ii) purchase participations in Dollar Tranche L/C
Obligations, and (iii) refund Swingline Loans, in an aggregate principal amount
at any time outstanding not to exceed the amount set forth opposite such Dollar
Tranche Revolving Credit Lender’s name on Schedule 1.1, as such Dollar Tranche
Revolving Credit Commitment may be increased, reduced or modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Dollar Tranche
Revolving Credit Lenders, the aggregate commitment of all Dollar Tranche
Revolving Credit Lenders to (i) make Dollar Tranche Revolving Credit Loans,
(ii) purchase participations in Dollar Tranche L/C Obligations, and (iii) refund
Swingline Loans, as such amount may be increased, reduced or modified at any
time or from time to time pursuant to the terms hereof.

“Dollar Tranche Revolving Credit Commitment Percentage” means, as to any Dollar
Tranche Revolving Credit Lender at any time, the ratio of (a) the amount of the
Dollar Tranche Revolving Credit Commitment of such Dollar Tranche Revolving
Credit Lender to (b) the Dollar Tranche Revolving Credit Commitments of all
Dollar Tranche Revolving Credit Lenders.

“Dollar Tranche Revolving Credit Facility” means the revolving credit facility
established pursuant to Article II but excluding the Swingline Facility, the
Designated Currency Tranche Revolving Credit Facility and any Incremental Term
Loan Facility.

“Dollar Tranche Revolving Credit Lender” means any Lender with a Dollar Tranche
Revolving Credit Commitment.

“Dollar Tranche Revolving Credit Loans” means any revolving loan made to the
Borrower pursuant to Section 2.1(a) or 2.7 (and designated as contemplated
thereunder), and all such revolving loans collectively as the context requires.

“Dollar Tranche Revolving Credit Note” means a promissory note made by the
Borrower in favor of a Dollar Tranche Revolving Credit Lender evidencing the
Dollar Tranche Revolving Credit Loans made by such Dollar Tranche Revolving
Credit Lender, substantially in the form of Exhibit A-1 hereto, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

13



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is a U.S. Person other than an
Excluded Domestic Subsidiary.

“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income for such period:
(i) income and franchise taxes, (ii) Interest Expense, (iii) amortization,
depreciation and all other non-cash charges (including non-cash stock
compensation charges and expenses) otherwise deducted in determining the Net
Income for such period (excluding reserves for future cash charges), (iv) any
extraordinary losses, and (v) Transaction Costs, less (c) interest income and
any extraordinary gains. For purposes of this Agreement, EBITDA shall be
adjusted on a pro forma basis, in a manner reasonably acceptable to the
Administrative Agent, to include, as of the first day of any applicable period,
any Permitted Acquisitions and any asset disposition permitted pursuant to
Section 10.5 closed during such period, including, without limitation,
adjustments reflecting any non-recurring costs and any extraordinary expenses of
such Permitted Acquisitions and such asset dispositions closed during such
period calculated on a basis consistent with GAAP and Regulation S-X of the
Securities Exchange Act of 1934, as amended, or as approved by the
Administrative Agent.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of an assignment in respect of
the Revolving Credit Facility, the Swingline Lender, and the Issuing Lenders,
and (iii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Affiliates or (C) any Person that is not
a financial institution (including any non-financial institution Affiliate
thereof) and that it or its Affiliates is a competitor of the Borrower with
respect to providing software and other related services to nonprofit
organizations.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan) which (a) is maintained,
sponsored or contributed to by the Borrower or any ERISA Affiliate or (b) has at
any time within the preceding six (6) years been maintained, sponsored or
contributed to by the Borrower or any current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages, contribution, indemnification cost recovery, compensation or injunctive
relief resulting from releases of Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

 

14



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, and orders of courts or Governmental Authorities, relating to
the protection of human health (with respect to exposure to Hazardous Materials)
or the environment, including, but not limited to, requirements pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve system (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City;
provided, that with respect to any Loan funded from the United Kingdom, the
Eurodollar Reserve Percentage shall include, without duplication, the Mandatory
Cost.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided, that if at the time of any such
determination, for

 

15



--------------------------------------------------------------------------------

any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Domestic Subsidiary” means any Subsidiary that is a U.S. Person and
substantially all of the assets of which are the Capital Stock of Foreign
Subsidiaries that are corporations for U.S. federal income tax purposes;
provided, that such Subsidiary (i) does not conduct any business or activities
other than the ownership of such Capital Stock and (ii) does not incur, and is
not otherwise liable for, any Indebtedness (other than intercompany Indebtedness
permitted pursuant to Section 10.1).

“Excluded Matters” means, any one or more of the following: (i) changes in Laws,
rules or regulations of general applicability or interpretations thereof by
Governmental Entity (as defined in the Approved Convio Purchase Agreement);
(ii) changes in GAAP (as defined in the Approved Convio Purchase Agreement) (or
the interpretations thereof); (iii) general changes in economic conditions or
general changes in the industry in which Convio operates generally; (iv) changes
in general financial, credit or capital market conditions, including interest
rates or currency exchange rates, or changes therein; (v) a change in the market
price or trading volume of the Company Common Stock (as defined in the Approved
Convio Purchase Agreement), in and of itself; (vi) changes in national or
international political or social conditions including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon or within the United States, or any of its territories, possessions or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the United States or upon any jurisdiction in which Convio or its
Subsidiaries operate; (vii) earthquakes, hurricanes, other natural disasters or
acts of God; (viii) changes resulting from the execution and delivery of the
Convio Purchase Agreement or the consummation of any of the Transactions (as
defined in the Approved Convio Purchase Agreement) contemplated thereby, or the
public announcement of the Convio Purchase Agreement, including (1) the loss or
departure of officers or other employees of Convio or any of its Subsidiaries,
(2) the termination or potential termination of (or the failure or potential
failure to renew) any contracts with customers, suppliers, distributors or other
business partners, whether as a direct or indirect result of the loss or
departure of officers or employees of Convio or otherwise, and (3) any other
negative development (or potential negative development) in Convio’s
relationships with any of its customers, suppliers, distributors or other
business partners, whether as a direct or indirect result of the loss or
departure of officers or employees of Convio or otherwise; (ix) any failure by
Convio to meet any analyst or other third party estimates or expectations of
Convio’s financial performance or results of operations, or any failure by
Convio to meet internal projections or forecasts; provided, however, that the
underlying causes of such failure may be deemed to constitute a Convio MAE and
may be taken into account when determining whether a Convio MAE has occurred or
may, would or could occur; (x) any matter referred to in the Company Schedule of
Exceptions (as defined and set forth in the Approved Convio Purchase Agreement),
unless otherwise provided therein; (xi) any Proceedings (as defined in the
Approved Convio Purchase Agreement) made or brought by any of the current or
former stockholders of Convio (on their own behalf or on behalf of Convio)
resulting from, relating to or arising out of the Convio Purchase Agreement or
any of the Transactions (as defined in the Approved Convio Purchase Agreement)
contemplated thereby, unless the Proceeding (as defined in the Approved Convio
Purchase Agreement) causes a failure to fulfill

 

16



--------------------------------------------------------------------------------

the condition to closing set forth in Section 7.1(a) of the Convio Purchase
Agreement; (xii) any deterioration in the business, results of operations,
financial condition, liquidity, stockholders’ equity or prospects of Convio or
its Subsidiaries substantially resulting from circumstances or conditions
existing as of the date of the Convio Purchase Agreement that were generally
publicly known as of the date of the Convio Purchase Agreement or that were
previously disclosed to the Borrower in writing or in the SEC Reports (as
defined in the Approved Convio Purchase Agreement); or (xiii) as otherwise
expressly permitted or required by the Convio Purchase Agreement; provided,
however, that any matter in subsection (i), (ii), (iii), (vi) or (vii) that
disproportionately materially adversely affects Convio compared with other
companies operating in the industries in which Convio operates shall not be an
Excluded Matter to the extent of the disproportionate effect.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient: (a) Taxes imposed on or measured by the Recipient’s net income
(however denominated), franchise Taxes imposed on the Recipient, and branch
profits Taxes imposed on the Recipient, in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, (b) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower under Section 4.12(b)), any U.S. withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (i) such Lender becomes a party hereto or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 4.11, amounts with respect to such Taxes were payable
by the Borrower either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) any withholding Taxes attributable to such Recipient’s
failure to comply with Section 4.11(g) and (d) any withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning set forth in the Statement of
Purpose.

“Existing Guaranty Agreement” means the Guaranty Agreement, dated as of June 17,
2011, by and between Blackbaud, LLC and Wells Fargo, National Bank, as
administrative agent under the Existing Credit Agreement, as has been amended,
supplemented or otherwise modified prior to the Closing Date.

“Extensions of Credit” means, as to any Lender at any time (and as the context
requires, with respect to one or both Tranches), (a) an amount equal to the sum
of (i) the aggregate principal amount of all Revolving Credit Loans made by such
Lender then outstanding, (ii) such Lender’s Revolving Credit Commitment
Percentage of the L/C Obligations then outstanding, (iii) such Lender’s
Revolving Credit Commitment Percentage of the Swingline Loans then outstanding,
(iv) the aggregate principal amount of all Delayed Draw Term Loans made by such
Lender than outstanding, and (v) the aggregate principal amount of all
Incremental Term Loans made by such Lender then outstanding, or (b) the making
of any Loan or participation in any Letter of Credit, or Swingline Loan by such
Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

 

17



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Effective Rate” has the meaning assigned thereto in the
definition of Base Rate.

“Fee Letter” means the separate fee letter agreement executed by the Borrower
and the Administrative Agent and/or certain of its Affiliates dated January 17,
2012.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary and
any Excluded Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender under such Defaulting Lender’s Tranche, other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders under such Tranche or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of outstanding Swingline Loans
made by the Swingline Lender under the Dollar Tranche, other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.10) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

18



--------------------------------------------------------------------------------

“Guarantors” means each Material Domestic Subsidiary of the Borrower in
existence on the Closing Date or which becomes a party to a Guaranty Agreement
pursuant to Section 8.11.

“Guaranty Agreement” means the unconditional guaranty agreement made by the
Guarantors in favor of the Administrative Agent for the ratable benefit of
itself and the Lenders, substantially in the form of Exhibit H, as amended,
restated, supplemented or otherwise modified from time to time.

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which require investigation
or remediation under any Environmental Law, (d) the discharge or emission or
release of which requires a permit or license under any Environmental Law or
other Governmental Approval, or (e) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender.

“Increasing Revolving Lender” has the meaning assigned thereto in Section 2.7.

“Incremental Term Lender” has the meaning assigned thereto in Section 2.8.

 

19



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” means (a) as to any Incremental Term Lender,
the obligation of such Incremental Term Lender to make an Incremental Term Loan
to or for the account of the Borrower in accordance with Section 2.8 and (b) as
to all Incremental Term Lenders, the aggregate commitment of all Incremental
Term Lenders to make Incremental Term Loans in accordance with Section 2.8.

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Maturity Date, but no earlier than thirty (30) days after
any Incremental Term Loan Notification Date (unless a shorter period is agreed
to by all the affected Incremental Term Lenders), on which each of the
Incremental Term Lenders makes Incremental Term Loans to the Borrower pursuant
to Section 2.8.

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.8.

“Incremental Term Loans” has the meaning assigned thereto in Section 2.8.

“Incremental Term Loan Note” means a promissory note made by the Borrower in
favor of an Incremental Term Lender evidencing the Incremental Term Loans made
by such Incremental Term Lender, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Incremental Term Loan Notification” means the written notice by the Borrower of
its request to borrow Incremental Term Loans pursuant to Section 2.8.

“Incremental Term Loan Notification Date” means the date on which the
Incremental Term Loan Notification is received by the Administrative Agent.

“Incremental Term Loan Percentage” means, as to any Incremental Term Lender at
any time, the ratio of (a) the amount of the Incremental Term Loan Commitment of
such Incremental Term Lender to (b) the Incremental Term Loan Commitments of all
Incremental Term Lenders.

“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with GAAP:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than one hundred eighty (180) days
past due or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the applicable Person;

 

20



--------------------------------------------------------------------------------

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by the Borrower or any of its Subsidiaries (including
indebtedness arising under conditional sales or other title retention agreements
except trade payables arising in the ordinary course of business not more than
one hundred eight (180) days past due), whether or not such indebtedness shall
have been assumed by the Borrower or any of its Subsidiaries or is limited in
recourse;

(e) all Guaranty Obligations of any such Person;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all mandatory obligations of any such Person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of Disqualified Capital
Stock of such Person; and

(h) all net obligations incurred by any such Person pursuant to Hedging
Agreements;

provided that Indebtedness shall not include minimum purchase contracts entered
into in the ordinary course of business and consistent with past practice to the
extent the aggregate amount of remaining obligations under each such individual
contract does not exceed $1,000,000; provided, further, that no obligations in
respect of Hedging Agreements shall be included in any determination of the
Borrower’s and its Subsidiaries’ compliance with Article IX hereof. For the
avoidance of doubt, Indebtedness shall be calculated subject to the proviso
included in the definition of “Capital Lease.” For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation of any Person under any Hedging
Agreement on any date shall be deemed to be the Termination Value thereof as of
such date.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, that are (a) imposed
on or with respect to any payment made by or on account of any obligation of the
Borrower or any other Credit Party under any Loan Document and (b) to the extent
not otherwise described in clause (a), Other Taxes.

“Information” has the meaning assigned thereto in Section 13.12.

“Interest Expense” means, with respect to the Borrower and its Subsidiaries for
any period, the gross interest expense (including, without limitation, interest
expense attributable to Capital Leases, Synthetic Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

 

21



--------------------------------------------------------------------------------

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means each of (x) JPMCB and (y) each other Lender that agrees
to act as an Issuing Lender and that is approved by the Borrower and the
Administrative Agent, each in its capacity as issuer of any Letter of Credit, or
any successor thereto.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, and its
successors.

“JPMorgan” mean J.P. Morgan Securities LLC, together with its successors and
assigns.

“L/C Commitment” means the aggregate of the Dollar Tranche L/C Commitment and
the Designated Currency Tranche L/C Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to a Tranche, the collective reference to
all the Revolving Credit Lenders under such Tranche, other than the Issuing
Lenders under such Tranche.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, an Issuing Lender, and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 2.7, 2.8 or 13.11. For the avoidance of doubt, the term “Lenders”
excludes all Departing Lenders.

“Lender Addition and Acknowledgement Agreement” means each agreement, in form
and substance satisfactory to the Administrative Agent, executed pursuant to
Section 2.7 and/or Section 2.8 by the Borrower and any existing Lender or New
Lender committing to provide an

 

22



--------------------------------------------------------------------------------

increase in the Revolving Credit Commitment and/or Incremental Term Loans and,
in each case, acknowledged by the Administrative Agent and each Guarantor,
(a) setting forth the terms and conditions of (i) any increase in the Revolving
Credit Commitment pursuant to Section 2.7 and/or (ii) any Incremental Term Loans
pursuant to Section 2.8 and (b) acknowledging that any New Lender shall be a
party hereto and have the rights (including, without limitation, voting rights)
and obligations of a Lender hereunder.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” has the meaning assigned thereto in Section 3.1.

“Leverage Ratio” has the meaning assigned thereto in Section 9.1.

“Leverage Ratio Increase Requirements” means, in connection with any request by
the Borrower to increase the Maximum Leverage Ratio under Section 9.1 by .25 for
a two consecutive fiscal quarter period, the following:

(i) the Borrower delivers such request in writing to the Administrative Agent at
least three (3) Business Days prior to the date on which such request is to be
given effect;

(ii) such request is delivered in connection with a Permitted Acquisition with a
purchase price of at least $50,000,000;

(iii) such election is made no more than three times during the term of this
Agreement;

(iv) such election is only given effect for the two consecutive fiscal quarter
period following the date on which the applicable Permitted Acquisition is
consummated (by way of example only, if the Permitted Acquisition is consummated
on May 15, 2012, for the fiscal quarters ending June 30, 2012 and September 30,
2012); and

(v) only one such election may be given effect during any two consecutive fiscal
quarter period.

“LIBOR” means (x) with respect to Revolving Credit Loans under the Dollar
Tranche and Delayed Draw Term Loans, the rate of interest per annum determined
on the basis of the rate for deposits in Dollars in minimum amounts of at least
$2,500,000 for a period equal to the applicable Interest Period which appears on
the Reuters Screen LIBOR01 Page (or any successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period and (y) with respect to Loans under the Designated
Currency Tranche, the rate of interest per annum determined on the basis of the
rate for deposits in the applicable Foreign Currency in a minimum Equivalent
Amount of at least $2,500,000 for a period equal to the applicable Interest
Period which appears on the applicable Reuters Screen

 

23



--------------------------------------------------------------------------------

Page for such Foreign Currency (or any successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (or, in the case of such Loans denominated in Pounds
Sterling, on the first day of such Interest Period). If, for any reason, such
rate does not appear on the applicable Reuters Screen Page (or any successor
page), then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars or the
applicable Foreign Currency in the minimum Equivalent Amount of at least
$2,500,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day (or on such first day for Pounds
Sterling) of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =  

LIBOR

     1.00-Eurodollar Reserve Percentage   

provided, that, with respect to any Loan under the Designated Currency Tranche,
the Eurodollar Reserve Percentage may include the Mandatory Cost.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate plus the Applicable Margin as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Liquidity Amount” means, as of any date of determination, an amount equal to
the sum of (a) the Cash on Hand as of such date plus (b) the aggregate principal
amount of the unused Revolving Credit Commitment as of such date (with
outstanding Revolving Credit Loans, Swingline Loans, and Letters of Credit
counting as usage for purposes hereof).

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreement, the Security Documents, each Lender
Addition and Acknowledgement Agreement (if any) and each other document,
instrument, certificate and agreement executed and delivered by the Borrower or
any Subsidiary thereof in connection with this Agreement or otherwise referred
to herein or contemplated hereby (other than any agreement, document,
certificate or instrument related to a Bank Product), all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans, the
Delayed Drawn Term Loans, the Swingline Loans, and the Incremental Term Loans,
if any, and “Loan” means any of such Loans.

 

24



--------------------------------------------------------------------------------

“Local Time” means New York City other than with respect a Loan under the
Designated Currency Tranche, in which case “Local Time” means London, England
time unless otherwise notified by the Administrative Agent.

“Mandatory Cost” is described in Schedule 1.3.

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, a material adverse effect on (a) the properties, business,
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party, or (c) the
legality, validity, binding effect or enforceability of any Loan Document.

“Material Contract” means any written contract or other agreement of the
Borrower or any of its Subsidiaries, the failure by the Borrower or any of its
Subsidiaries to comply with which would reasonably be expected to have a
Material Adverse Effect.

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that (a) individually (i) owns assets with a fair market value in excess of ten
percent (10%) of the Consolidated assets of the Borrower and its Subsidiaries as
of the most recent Fiscal Year end or (ii) accounted for more than ten percent
(10%) of EBITDA of the Borrower and its Subsidiaries for the most recently ended
Fiscal Year or (b) collectively with all other Domestic Subsidiaries that are
not Material Domestic Subsidiaries (i) owns assets with a fair market value in
excess of fifteen percent (15%) of the Consolidated assets of the Borrower and
its Subsidiaries as of the most recent Fiscal Year end or (ii) accounted for
more than fifteen percent (15%) of EBITDA of the Borrower and its Subsidiaries
for the most recently ended Fiscal Year.

“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
(a) individually (i) owns assets with a fair market value in excess of ten
percent (10%) of the Consolidated assets of the Borrower and its Subsidiaries as
of the most recent Fiscal Year end or (ii) accounted for more than ten percent
(10%) of EBITDA of the Borrower and its Subsidiaries for the most recently ended
Fiscal Year or (b) collectively with all other Foreign Subsidiaries that are not
Material Foreign Subsidiaries (i) owns assets with a fair market value in excess
of fifteen percent (15%) of the Consolidated assets of the Borrower and its
Subsidiaries as of the most recent Fiscal Year end or (ii) accounted for more
than fifteen percent (15%) of EBITDA of the Borrower and its Subsidiaries for
the most recently ended Fiscal Year.

“Maturity Date” means the earliest to occur of (a) February 9, 2017, (b) the
date of termination by the Borrower pursuant to Section 2.5, and (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Income” means, with respect to the Borrower and its Subsidiaries, for any
period of determination, the net income (or loss) of the Borrower and its
Subsidiaries for such period,

 

25



--------------------------------------------------------------------------------

determined on a Consolidated basis in accordance with GAAP; provided that there
shall be excluded from Net Income (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid to the Borrower or any of
its Subsidiaries by dividend or other distribution during such period, (b) the
net income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Subsidiaries or that Person’s assets are acquired by such Person or
any of its Subsidiaries except to the extent included pursuant to the foregoing
clause (a), (c) the net income (if positive) of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary to the Borrower or any of its Subsidiaries of such net income (i) is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute rule or governmental
regulation applicable to such Subsidiary or (ii) would be subject to any taxes
payable on such dividends or distributions.

“Net Leverage Ratio” means (a) (i) Total Indebtedness minus (ii) unrestricted
cash of the Convio Entities as of the last day of such fiscal quarter minus
(iii) the market value of unrestricted marketable securities held by the Convio
Entities as of the last day of such fiscal quarter to (b) EBITDA, for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date.

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event including any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset (or a portion thereof) or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the Borrower’s chief financial
officer, corporate controller, treasurer or assistant treasurer).

“New Lender” means any bank, financial institution or investment fund committing
to make Extensions of Credit pursuant to Section 2.7 or Section 2.8 that was not
a Lender as of the applicable Revolving Credit Increase Effective Date or
Incremental Term Loan Effective Date relating to such Extensions of Credit.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 13.2
and (ii) has been approved by the Required Lenders.

 

26



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means a Revolving Credit Note, Delayed Draw Term Loan Note, Swingline
Note, or Incremental Term Loan Note, if any.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Bank Product Debt and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent,
in each case under any Loan Document or otherwise, with respect to any Loan or
Letter of Credit of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, corporate controller, assistant treasurer or the treasurer of the
Borrower substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Original Currency” has the meaning assigned thereto in Section 4.4.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

27



--------------------------------------------------------------------------------

“Outstanding Delayed Draw Term Loan Amount” means the initial aggregate
principal amounts of all Delayed Draw Term Loans, as determined as of the first
date on which each such Loan is extended. By way of example only, if $25,000,000
of Delayed Draw Term Loans are extended in March, 2012, and $25,000,000 of
Delayed Draw Term Loans are extended in April, 2012, then the Outstanding
Delayed Draw Term Loan Amount, for purposes of determining amounts required to
be repaid on June 29, 2012, shall be $50,000,000.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Extension of Credit
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Participant” has the meaning assigned thereto in Section 13.11(d).

“Participant Register” has the meaning assigned thereto in Section 13.11(d).

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“Payment Event of Default” means any Event of Default specified in
Section 11.1(a) or (b).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, sponsored or contributed to by the Borrower or
any ERISA Affiliates or (b) has at any time within the preceding six (6) years
been maintained, sponsored or contributed to by the Borrower or any of its
current or former ERISA Affiliates.

“Permitted Acquisitions” means (a) the acquisitions permitted pursuant to
Section 10.3(g) and (b) the acquisition of the Convio Entities pursuant to and
in accordance with the Tender Offer and the Approved Convio Purchase Agreement.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

28



--------------------------------------------------------------------------------

“Pledge Agreement” means that certain pledge agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent for the
ratable benefit of itself and the Lenders, substantially in the form of Exhibit
I, as amended, restated, supplemented or otherwise modified from time to time.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Credit Party in excess of
$2,500,000 with respect to any individual sale, transfer or disposition, or
$5,000,000 in the aggregate with respect to all such sales, transfers and
assignments, in each case during a fiscal year, other than dispositions
described in Section 10.5 (a) through (h); or

(b) the issuance by the Borrower or any Subsidiary of any Capital Stock to any
Person that is not a Credit Party or a Subsidiary thereof, or the receipt by the
Borrower or any Subsidiary of any capital contribution from any Person that is
not a Credit Party or a Subsidiary thereof, in each case, other than any sale,
transfer or disposition described in Section 10.5 (a) through (h), the
incurrence of any Indebtedness permitted under Section 10.1, or the issuance of
any Capital Stock of the Borrower or any of its Subsidiaries pursuant to any
employee stock or stock option compensation plan; or

(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness for
borrowed money, other than Indebtedness permitted under Section 10.1.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 13.11(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lenders pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 12.9(b).

“Required Acquisition Leverage Ratio” means (i) 3.00 to 1.00 during the fiscal
quarters ending March 31, 2012, June 30, 2012 and September 30, 2012; (ii) 2.75
to 1.00 during the fiscal quarters ending December 31, 2012, March 31, 2013 and
June 30, 2013, and (iii) thereafter, 2.50 to 1.00; provided, that under this
clause (iii), if the Borrower has increased the maximum Leverage Ratio from 2.75
to 1.00 to 3.00 to 1.00 in accordance with Section 9.1, then the ratio for
purposes of this clause (iii) shall increase to 2.75 to 1.00 for the period
during which the maximum Leverage Ratio under Section 9.1 is 3.00 to 1.00.

 

29



--------------------------------------------------------------------------------

“Required Lenders” means, at any date, any combination of Lenders who hold in
the aggregate more than fifty percent (50%) of the sum of (a) the Commitments
and (b) the aggregate outstanding Extensions of Credit under the Delayed Draw
Term Loans and the Incremental Term Loans, or, if the Credit Facility has been
terminated pursuant to Section 11.2, any combination of Lenders holding more
than fifty percent (50%) of the aggregate Extensions of Credit; provided that
the Commitment of, and the portion of the Extensions of Credit, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 12.9(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party or any other officer of a Credit Party designated by the Borrower and
reasonably acceptable to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

“Revolving Credit Commitment” means the Dollar Tranche Revolving Credit
Commitment and the Designated Currency Tranche Revolving Credit Commitment.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.

“Revolving Credit Facility” means the Dollar Tranche Revolving Credit Facility
and the Designated Currency Tranche Revolving Credit Facility.

“Revolving Credit Increase Effective Date” means the date, which shall be a
Business Day, on or prior to the date that is three (3) months prior to the
Maturity Date, but no earlier than thirty (30) days after any Revolving Credit
Increase Notification Date (unless a shorter period is agreed to by all affected
Increasing Revolving Lenders), on which each of the Increasing Revolving Lenders
increase (or, in the case of New Revolving Lenders, provide) their respective
Revolving Credit Commitments to the Borrower pursuant to Section 2.7.

“Revolving Credit Increase Notification” means the written notice by the
Borrower of its desire to increase the Revolving Credit Commitment pursuant to
Section 2.7.

“Revolving Credit Increase Notification Date” means the date on which the
Revolving Credit Increase Notification is received by the Administrative Agent.

“Revolving Credit Lender” means any Dollar Tranche Revolving Credit Lender or
Designated Currency Tranche Revolving Credit Lender.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Loans” means any Dollar Tranche Revolving Credit Loans or
Designated Currency Tranche Revolving Credit Loans, as the context requires.

“Revolving Credit Note” means a Dollar Tranche Revolving Credit Note or
Designated Currency Tranche Revolving Credit Note, as applicable.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sanctioned Country” means a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Security Documents” means the collective reference to the Guaranty Agreement,
the Pledge Agreement and each other agreement or writing pursuant to which any
Credit Party purports to pledge or grant a security interest in Capital Stock
securing the Obligations or any such Person purports to guaranty the payment
and/or performance of the Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Senior Officer” means the chief executive officer, president or chief financial
officer of the Borrower.

“Solvent” means, with respect to any Person on a particular date, that any such
Person (a) has capital sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage and is able to pay
its debts as they mature, (b) has assets having a value, both at fair valuation
and at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Subsidiary subordinated in right and time of payment to
the Obligations and containing such other terms and conditions, in each case as
are satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of

 

31



--------------------------------------------------------------------------------

such corporation, partnership, limited liability company or other entity is at
the time owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency). Unless otherwise qualified references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Borrower.

“Subsidiary Borrower” has the meaning set forth in Section 2.9.

“Swingline Commitment” means the lesser of (a) Twenty Five Million Dollars
($25,000,000) and (b) the Dollar Tranche Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means JPMCB in its capacity as swingline lender hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority in the nature of a tax, including any
interest, additions to tax or penalties applicable thereto.

“Tender Offer” means the tender offer of the Borrower and Caribou Acquisition
Corporation to purchase all of the outstanding common Capital Stock of Convio,
as further described in the Offer to Purchase filed with the Securities and
Exchange Commission by the Borrower and Caribou Acquisition Corporation on
Schedule TO (as amended from time to time).

“Termination Event” means except for any such event or condition that would not
reasonably be expected to have a Material Adverse Effect: (a) with respect to a
Pension Plan, a

 

32



--------------------------------------------------------------------------------

“Reportable Event” described in Section 4043 of ERISA for which the notice
requirement has not been waived by the PBGC, or (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan during a plan year in which
it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or
(c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, or (d) the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC,
or (e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) with respect to a Credit Party, the
imposition of a Lien pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA, or (g) the partial or complete withdrawal of the Borrower or of any ERISA
Affiliate from a Multiemployer Plan if there is any potential withdrawal
liability would reasonably be expected to be asserted by such plan thereof, or
(h) any event or condition which results in the reorganization or insolvency of
a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Total Indebtedness” means, as of any date of determination with respect to the
Borrower and its Subsidiaries on a Consolidated basis without duplication, the
sum of all Indebtedness of the Borrower and its Subsidiaries.

“Tranche” means the Dollar Tranche or the Designated Currency Tranche, as
applicable.

“Transaction Costs” means, without duplication, all transaction fees, charges
and other amounts related to (1) this Agreement and the other Loan Documents,
(2) the Approved Convio Purchase Agreement, the Convio Merger, and the Tender
Offer, and (3) any Permitted Acquisition where the purchase price therefor or
aggregate consideration paid in respect thereof exceeds $50,000,000, which fees,
charges and other amounts shall include, without limitation, (a) any financing
fees, merger and acquisition fees (including consulting, advisory or brokerage
fees), legal fees and expenses, due diligence fees or any other reasonably
related fees and expenses during such period in connection therewith), (b) the
aggregate amount of all payments funded from the earnings of the Borrower and
its Subsidiaries and made during such period in connection with any Permitted
Acquisition, including, without limitation, indemnity payments, working capital
and purchase price adjustments, earn outs or other contingent payments, and
(c) restructuring and business optimization expenses, including any
non-recurring restructuring and integration costs and expenses approved by the
Administrative Agent in its sole discretion;

 

33



--------------------------------------------------------------------------------

provided, however, that (i) all such Transaction Costs shall be included, if at
all, in any determination of EBITDA during the four consecutive quarter period
following the applicable acquisition (including, without limitation, the quarter
in which such acquisition occurs), and (ii) with respect to any Permitted
Acquisition subject hereto, other than the Convio Merger and the Tender Offer,
the aggregate amount of cash Transaction Costs in respect of such Permitted
Acquisition that may be added back to EBITDA shall not exceed 10% of pro forma
Consolidated EBITDA for the Borrower and its Subsidiaries (giving effect to such
Permitted Acquisition).

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500.

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
appropriate governing state, as amended or modified from time to time.

“United States” means the United States of America.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 4.11.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).

“Withholding Agent” means the Borrower and the Administrative Agent.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the

 

34



--------------------------------------------------------------------------------

same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, (k) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”, and (l) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein. If the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 [Intentionally Omitted].

 

35



--------------------------------------------------------------------------------

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit therefor (at the time
specified therefor in such applicable Letter of Credit and as such amount may be
reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).

SECTION 1.9 Treatment of Convio Entities. Until the earliest of (x) the Convio
Acquisition Completion Date, (y) the date on which the Convio Merger is
consummated, and (z) September 30, 2012 (the period from the Closing Date
through the earliest of the foregoing dates, the “Convio Acquisition Completion
Period”), neither Convio nor any Subsidiary thereof shall constitute or qualify
as a Subsidiary of the Borrower or any Subsidiary thereof, irrespective of the
amount of Convio’s or its Subsidiaries’ Capital Stock owned by the Borrower or
any Subsidiary thereof. In addition, during such period, none of Convio’s or its
Subsidiaries’ Capital Stock owned by the Borrower or any Subsidiary thereof
shall constitute Collateral or shall be subject to Section 10.2, Section 10.5 or
Section 10.11 or the mandatory prepayment provisions of Section 2.4. During the
Convio Acquisition Completion Period, the Borrower and its Subsidiaries, on the
one hand, and Convio Entities, on the other hand, shall be required to treat one
another as unaffiliated third parties, and shall not be entitled to rely upon
any covenant exceptions or allowances for transactions among the Borrower, its
Subsidiaries and their Affiliates. Subsequent to the expiry of the Convio
Acquisition Completion Period, Convio Entities shall be treated as the
Borrower’s Subsidiaries or Affiliates, as applicable, based on the ownership
percentage thereof at such time or at any time thereafter, and shall be required
to comply with all of the requirements hereof, including, without limitation,
all of the covenants, guaranty requirements and collateral requirements set
forth in the Loan Documents; provided, however, if the Convio Acquisition
Completion Period expires pursuant to clause (z) of the definition thereof, then
(1) such treatment shall apply only from and after the Borrower or any of its
Subsidiaries has accepted shares of Capital Stock of Convio for purchase
pursuant to the terms of the Tender Offer and (2) the Capital Stock of Convio
and its Subsidiaries shall not be subject to Section 10.2 or Section 10.5, the
mandatory prepayment provisions of Section 2.4 or the collateral requirements of
the Loan Documents if more than 25% of the value of the assets of the Borrower
or of the Borrower and its Subsidiaries on a Consolidated basis will be margin
stock under Regulations T, U or X of the Board of Governors of the Federal
Reserve System (for purposes hereof, “assets” of the Borrower or any of its
Subsidiaries includes, without limitation, treasury stock of the Borrower or any
Subsidiary that has not been retired). The Borrower shall notify the
Administrative Agent in writing of the expiry of the Convio Acquisition
Completion Period on the first day to occur after the end of such period. If
Convio constitutes a Subsidiary of the Borrower at the end of the Convio
Acquisition Completion Period (including, without limitation, the Subsidiaries
of Convio), the Borrower shall deliver to the Administrative Agent supplements
to the Schedules to this Agreement reflecting Convio’s (and its Subsidiaries’)
status as a Subsidiary and any representation, warranty or covenant tying a
Schedule to the Closing Date, for purposes of Convio and its Subsidiaries, shall
be tied to the first day to occur after the expiry of the Convio Acquisition
Completion Period; provided, however, that all information delivered in respect
of Convio and its Subsidiaries shall have appeared in the Approved Convio
Purchase Agreement, filings with the Securities and Exchange Commission prior to
the date hereof, written information provided by the Borrower to the
Administrative Agent prior to the Closing Date or shall otherwise be reasonably
acceptable to the Administrative Agent (with the

 

36



--------------------------------------------------------------------------------

understanding that no information shall be scheduled in an attempt to circumvent
the limitations set forth in Articles VIII, IX and X hereof or in any other
covenant or restriction set forth in the Loan Documents).

ARTICLE II

CREDIT FACILITIES

SECTION 2.1 Loans.

(a) Dollar Tranche Revolving Credit Loans. Subject to the terms and conditions
of this Agreement and in reliance upon the representations and warranties set
forth herein, each Dollar Tranche Revolving Credit Lender severally agrees to
make Dollar Tranche Revolving Credit Loans to the Borrower in Dollars from time
to time from the Closing Date through, but not including, the Maturity Date as
requested by the Borrower in accordance with the terms of Section 2.3; provided,
that, (a) the aggregate principal amount of all outstanding Dollar Tranche
Revolving Credit Loans (after giving effect to any amount requested) shall not
exceed the Dollar Tranche Revolving Credit Commitment less the sum of all
outstanding Swingline Loans and Dollar Tranche L/C Obligations, (b) the
principal amount of outstanding Dollar Tranche Revolving Credit Loans from any
Dollar Tranche Revolving Credit Lender to the Borrower shall not at any time
exceed such Dollar Tranche Revolving Credit Lender’s Dollar Tranche Revolving
Credit Commitment less such Dollar Tranche Revolving Credit Lender’s Dollar
Tranche Revolving Credit Commitment Percentage of outstanding Dollar Tranche L/C
Obligations and outstanding Swingline Loans, (c) the aggregate principal amount
of all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Revolving Credit Commitment less the sum of all
outstanding Swingline Loans and L/C Obligations, and (d) the principal amount of
outstanding Revolving Credit Loans from any Revolving Credit Lender to the
Borrower shall not at any time exceed such Revolving Credit Lender’s Revolving
Credit Commitment less such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of outstanding L/C Obligations and outstanding Swingline
Loans. Each Dollar Tranche Revolving Credit Loan by a Dollar Tranche Revolving
Credit Lender shall be in a principal amount equal to such Dollar Tranche
Revolving Credit Lender’s Dollar Tranche Revolving Credit Commitment Percentage
of the aggregate principal amount of Dollar Tranche Revolving Credit Loans
requested on such occasion. Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Dollar Tranche Revolving Credit Loans
hereunder until the Maturity Date.

(b) Designated Currency Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties set forth herein, each Designated Currency Tranche Revolving Credit
Lender severally agrees to make Designated Currency Tranche Revolving Credit
Loans to the Borrower in Agreed Currencies from time to time from the Closing
Date through, but not including, the Maturity Date as requested by the Borrower
in accordance with the terms of Section 2.3; provided, that, (a) the aggregate
principal amount of all outstanding Designated Currency Tranche Revolving Credit
Loans (after giving effect to any amount requested) shall not exceed the
Designated Currency Tranche Revolving Credit Commitment less all then
outstanding Designated Currency Tranche L/C Obligations, (b) the principal
amount of outstanding Designated Currency Tranche

 

37



--------------------------------------------------------------------------------

Revolving Credit Loans from any Designated Currency Tranche Revolving Credit
Lender to the Borrower shall not at any time exceed such Designated Currency
Tranche Revolving Credit Lender’s Designated Currency Tranche Revolving Credit
Commitment less such Designated Currency Tranche Revolving Credit Lender’s
Designated Currency Tranche Revolving Credit Commitment Percentage of
outstanding Designated Currency Tranche L/C Obligations, (c) the aggregate
principal amount of all outstanding Revolving Credit Loans (after giving effect
to any amount requested) shall not exceed the Revolving Credit Commitment less
the sum of all outstanding Swingline Loans and L/C Obligations, and (d) the
principal amount of outstanding Revolving Credit Loans from any Revolving Credit
Lender to the Borrower shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment less such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of outstanding L/C Obligations and
outstanding Swingline Loans. Each Designated Currency Tranche Revolving Credit
Loan by a Designated Currency Tranche Revolving Credit Lender shall be in a
principal amount equal to such Designated Currency Tranche Revolving Credit
Lender’s Designated Currency Tranche Revolving Credit Commitment Percentage of
the aggregate principal amount of Designated Currency Tranche Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Designated Currency Tranche
Revolving Credit Loans hereunder until the Maturity Date. The Administrative
Agent will determine the Dollar Amount of each borrowing of Designated Currency
Tranche Revolving Credit Loans as of the date two (2) Business Days prior to the
date of such borrowing or, if applicable, the date of continuation or conversion
of any such borrowing, and all Designated Currency Tranche Revolving Credit
Loans on and as of the last Business Day of each calendar quarter and, during
the continuation of an Event of Default, on any other Business Day elected by
the Administrative Agent in its discretion or upon the instruction of the
Required Lenders or a majority (based on Commitments, and if Commitments have
been terminated, by outstandings) of the Designated Currency Revolving Credit
Lenders (excluding Defaulting Lenders). Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in this paragraph is
herein described as a “Computation Date” with respect to each Designated
Currency Tranche Revolving Credit Loan (including payments of interest and fees
thereon and in connection therewith) for which a Dollar Amount is determined on
or as of such day.

(c) Delayed Draw Term Loans. Subject to the terms and conditions of this
Agreement (including, without limitation, Section 5.3 hereof) and in reliance
upon the representations and warranties set forth herein, each Delayed Draw Term
Loan Lender severally agrees to make Delayed Draw Term Loans to the Borrower in
Dollars from time to time from the Closing Date through and including
September 30, 2012 as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the aggregate principal amount of all
outstanding Delayed Draw Term Loans shall not exceed the Delayed Draw Term Loan
Commitment and (b) the principal amount of outstanding Delayed Draw Term Loans
from any Delayed Draw Term Loan Lender to the Borrower shall not at any time
exceed such Delayed Draw Term Loan Lender’s Delayed Draw Term Loan Commitment;
provided, further, that no more than three requests for Delayed Draw Term Loans
may be made by the Borrower. Each Delayed Draw Term Loan by a Delayed Draw Term
Loan Lender shall be in a principal amount equal to such Delayed Draw Term Loan
Lender’s Delayed Draw Term Loan Commitment Percentage of the aggregate principal
amount of Delayed Draw Term Loans requested on such occasion. No Delayed Draw
Term Loan may be repaid and subsequently reborrowed. The

 

38



--------------------------------------------------------------------------------

aggregate Delayed Draw Term Loan Commitment shall be permanently reduced by the
principal amount of any Delayed Draw Term Loan extended hereunder. The Borrower
may at no time request Delayed Draw Term Loans in excess of the then available
amount of the Delayed Draw Term Loan Commitment.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees, in its sole discretion, to make Swingline Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Maturity Date; provided, that the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the lesser of (i) the Dollar Tranche Revolving Credit Commitment less the sum of
all outstanding Dollar Tranche Revolving Credit Loans and the Dollar Tranche L/C
Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Dollar Tranche Revolving Credit
Lenders on demand by the Swingline Lender. Such refundings shall be made by the
Dollar Tranche Revolving Credit Lenders in accordance with their respective
Dollar Tranche Revolving Credit Commitment Percentages and shall thereafter be
reflected as Dollar Tranche Revolving Credit Loans of the Dollar Tranche
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Dollar Tranche Revolving Credit Lender shall fund its respective Dollar
Tranche Revolving Credit Commitment Percentage of Dollar Tranche Revolving
Credit Loans as required to repay Swingline Loans outstanding to the Swingline
Lender upon demand by the Swingline Lender but in no event later than 1:00 p.m.
Local Time on the next succeeding Business Day after such demand is made. No
Dollar Tranche Revolving Credit Lender’s obligation to fund its respective
Dollar Tranche Revolving Credit Commitment Percentage of a Swingline Loan shall
be affected by any other Dollar Tranche Revolving Credit Lender’s failure to
fund its Dollar Tranche Revolving Credit Commitment Percentage of a Swingline
Loan, nor shall any Dollar Tranche Revolving Credit Lender’s Dollar Tranche
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Dollar Tranche Revolving Credit Lender to fund its Dollar
Tranche Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Dollar Tranche Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account (other than a
Blackbaud Payment Services Account) maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Dollar Tranche Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the

 

39



--------------------------------------------------------------------------------

Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Dollar Tranche Revolving Credit Lenders in
accordance with their respective Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 12.5 and which such Event of Default has not been waived in accordance
with Section 13.2).

(iii) Each Dollar Tranche Revolving Credit Lender acknowledges and agrees that
its obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Dollar Tranche Revolving Credit
Lender agrees and acknowledges that if prior to the refunding of any outstanding
Swingline Loans pursuant to this Section, a Bankruptcy Event of Default shall
have occurred, each Dollar Tranche Revolving Credit Lender will, on the date the
applicable Dollar Tranche Revolving Credit Loan would have been made, purchase
an undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Dollar Tranche Revolving Credit Commitment Percentage of the
aggregate amount of such Swingline Loan. Each Dollar Tranche Revolving Credit
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation and upon receipt thereof the
Swingline Lender will deliver to such Dollar Tranche Revolving Credit Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Dollar Tranche Revolving Credit Lender such Dollar Tranche
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Dollar Tranche Revolving Credit Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Dollar Tranche
Revolving Credit Lender’s participating interest was outstanding and funded).

(c) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Swingline Lender may require the Borrower to Cash Collateralize the
outstanding Swingline Loans pursuant to Section 4.13.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans, Delayed Draw Term
Loans, and Swingline Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form attached hereto as
Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. Local Time (i) on
the same Business Day as each Base Rate Loan and each Swingline Loan, (ii) at
least three (3) Business Days before each LIBOR Rate Loan under the Dollar
Tranche or if in respect of Delayed Draw Term Loans or Incremental Term Loans,
and (iii) at least four (4) Business Days before each Loan under the Designated
Currency Tranche, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal

 

40



--------------------------------------------------------------------------------

amount of $1,000,000 or a whole multiple of $100,000 in excess thereof, (y) with
respect to LIBOR Rate Loans in an aggregate principal Dollar Amount of
$2,500,000 or a whole multiple of $100,000 in excess thereof and (z) with
respect to Swingline Loans in an aggregate principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof, (C) whether such Loan is to be a
Dollar Tranche Revolving Credit Loan, a Designated Currency Tranche Revolving
Credit Loan, a Delayed Draw Term Loan, or a Swingline Loan, (D) in the case of a
Dollar Tranche Revolving Credit Loan or a Delayed Draw Term Loan, whether the
Loans are to be LIBOR Rate Loans or Base Rate Loans, (E) in the case of a LIBOR
Rate Loan, the duration of the Interest Period applicable thereto, and (F) in
the case of a Designated Currency Tranche Revolving Credit Loan, the Agreed
Currency thereof. The Base Rate shall not be available under the Designated
Currency Tranche. A Notice of Borrowing received after 11:00 a.m. Local Time
shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the appropriate Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit Loans, Delayed Draw Term Loans, and
Swingline Loans. Not later than 1:00 p.m. Local Time on the proposed borrowing
date, (i) each Revolving Credit Lender under the applicable Tranche will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent (which, for the Designated Currency Tranche,
shall be the Designated Currency Payment Office) in funds immediately available
to the Administrative Agent, such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the Revolving Credit Loans to be made on such borrowing
date, (ii) each Delayed Draw Term Loan Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Delayed Draw Term Loan Lender’s Delayed Draw Term Loan Commitment
Percentage of the Delayed Draw Term Loans to be made on such borrowing date, and
(iii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account(s) of the Borrower identified in the most
recent notice substantially in the form of Exhibit C hereto (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 4.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan, Delayed Draw Term Loan, or Swingline Loan requested pursuant to this
Section to the extent that any Revolving Credit Lender, Delayed Draw Term Loan
Lender, or Swingline Lender, as applicable, has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage, Delayed Draw
Term Loan Commitment Percentage or other applicable amount in respect of such
Loan. Dollar Tranche Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(b).

SECTION 2.4 Repayment of Loans.

(a) Repayment on Maturity Date; Scheduled Delayed Draw Term Loan Principal
Payments. The Borrower hereby agrees to repay the outstanding principal amount
of (i) all

 

41



--------------------------------------------------------------------------------

Revolving Credit Loans and all Delayed Drawn Term Loans in full on the Maturity
Date, and (ii) all Swingline Loans in accordance with Section 2.2(b), together,
in each case, with all accrued but unpaid interest thereon. On the last Business
Day of each calendar quarter during the term of this Agreement, commencing on
June 29, 2012, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Delayed Draw Term Loan Lenders, a portion of the then
aggregate outstanding principal balance of the Delayed Draw Term Loans as
follows: (i) for the first eight calendar quarters to occur after the first
Delayed Draw Term Loans are extended (including the calendar quarter in which
such Loans are extended), an amount equal to 2.5% per quarter of the Outstanding
Delayed Draw Term Loan Amount and (ii) thereafter, an amount equal to 3.75% per
quarter of the Outstanding Delayed Draw Term Loan Amount. The Borrower agrees
and acknowledges that amounts due and payable in respect of the Delayed Draw
Term Loans shall increase as the outstanding amount of Delayed Draw Term Loans
increases. Each such payment shall permanently reduce the outstanding principal
amount of the Delayed Draw Term Loans.

(b) Mandatory Repayment of Loans.

(i) If at any time, including on any Computation Date, and, without limitation,
if resulting from Foreign Currency fluctuations (a) the outstanding principal
amount of all Revolving Credit Loans plus the sum of all outstanding Swingline
Loans and L/C Obligations exceeds the Revolving Credit Commitment, (b) the
outstanding principal amount of all Dollar Tranche Revolving Credit Loans plus
the sum of all outstanding Swingline Loans and Dollar Tranche L/C Obligations
exceeds the Dollar Tranche Revolving Credit Commitment or (c) the outstanding
principal amount of all Designated Currency Tranche Revolving Credit Loans plus
the all Designated Currency Tranche L/C Obligations exceeds the Designated
Currency Tranche Revolving Credit Commitment, the Borrower agrees to repay
immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, Extensions of Credit in an
amount equal to such excess with each such repayment applied first to the
principal amount of outstanding Swingline Loans, second to the principal amount
of all outstanding Loans and third, with respect to any Letters of Credit then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders in
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit (such cash collateral to be applied in accordance with
Section 11.2(b), and such cash collateral to be shared ratably between Letters
of Credit issued and outstanding under the Dollar Tranche and the Designated
Currency Tranche).

(ii) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, promptly, and in any event within five (5) Business Days
after such Net Proceeds are received by the Borrower or such Subsidiary, prepay
the Term Loans as set forth below in an aggregate amount equal to 100% of such
Net Proceeds; provided that, in the case of any event described in clause (a) of
the definition of the term “Prepayment Event”, if a Responsible Officer of the
Borrower shall deliver to the Administrative Agent a certificate to the effect
that the Borrower or the applicable Subsidiary, as the case may be, intends to
apply the Net Proceeds from such event (or a

 

42



--------------------------------------------------------------------------------

portion thereof specified in such certificate), within 360 days after receipt of
such Net Proceeds, to acquire real property, equipment or other assets
(excluding inventory) to be used or useful in the business of the Borrower or
the applicable Subsidiary, as the case may be, or to consummate a Permitted
Acquisition, and certifying that no Default or Event of Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds specified in such certificate; provided, further,
that to the extent any such Net Proceeds have not been so applied by the end of
such 360-day period, then a prepayment shall be required at the end of such
period in an amount equal to such Net Proceeds that have not been so applied.
All prepayments under this clause (ii) shall be applied to prepay the Delayed
Draw Term Loans (to be applied to installments thereof pro rata). No prepayments
shall be required under this clause (ii) subsequent to the termination or expiry
of the Delayed Draw Term Loan Commitments and the full repayment of all
outstanding Delayed Draw Term Loans.

Notwithstanding any other provisions of this Section 2.4(b)(i) to the contrary,
(i) to the extent that any Net Proceeds in respect of any Prepayment Event by a
Foreign Subsidiary is prohibited or delayed by Applicable Law from being
repatriated to the United States, the portion of such Net Proceeds so affected
will not be required to be applied to repay Delayed Draw Term Loans at the times
provided above but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the Applicable Law will not permit repatriation to the
United States (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly use commercially reasonable efforts to take all actions
reasonably required by the Applicable Law to permit such repatriation), and once
such repatriation of any of such affected Net Proceeds is permitted under the
Applicable Law, such repatriation will be effected and such repatriated Net
Proceeds will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Delayed Draw Term Loans
pursuant to Section 2.4(b)(i), to the extent provided herein and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
or all of such Net Proceeds would have a material adverse tax consequence, the
Net Proceeds so affected may be retained by the applicable Foreign Subsidiary.

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay, without premium or penalty but including any amount required to be paid
pursuant to Section 4.9 hereof, Revolving Credit Loans, Delayed Draw Term Loans,
and Swingline Loans, in whole or in part, with irrevocable prior written notice
to the Administrative Agent substantially in the form attached hereto as
Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m. Local Time
(i) on the same Business Day as each Base Rate Loan and each Swingline Loan,
(ii) at least three (3) Business Days before each LIBOR Rate Loan under the
Dollar Tranche, and (iii) at least four (4) Business Days before each Loan under
the Designated Currency Tranche, specifying the date and amount of prepayment
and whether the prepayment is of Dollar Tranche Loans, Designated Currency
Loans, LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Dollar Tranche Revolving Credit Lender, each Designated Currency Tranche
Revolving Credit Lender, Delayed Draw Term Loan Lender, or Swingline Lender, as
applicable. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate Dollar Amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof with respect to Base Rate Loans

 

43



--------------------------------------------------------------------------------

(other than Swingline Loans), $2,500,000 or a whole multiple of $100,000 in
excess thereof with respect to LIBOR Rate Loans and $100,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 11:00 a.m. Local Time shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 4.9 hereof. Notwithstanding the
foregoing, the Borrower may rescind or postpone any Notice of Prepayment if such
prepayment would have resulted from a refinancing of a Credit Facility, which
refinancing shall not be consummated or otherwise shall be delayed; provided,
that the Borrower shall pay all amounts required pursuant to Section 4.9 as a
result of the rescission or postponement of such notice.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

(e) Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrower’s obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Bank Product.

SECTION 2.5 Permanent Reduction of the Commitments.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, but
including any amount required to be paid pursuant to Section 4.9 hereof, (i) the
entire Revolving Credit Commitment under both Tranches (with a corresponding
permanent reduction of the Swingline Commitment) or the entire Delayed Draw Term
Loan Commitment, as applicable, at any time or (ii) portions of the Dollar
Tranche Revolving Credit Commitment, the Designated Currency Tranche Revolving
Credit Commitment or Delayed Draw Term Loan Commitment, from time to time, in
each case in an aggregate principal Dollar Amount of not less than $2,500,000 or
any whole multiple of $1,000,000 in excess thereof. Any reduction of the Dollar
Tranche Revolving Credit Commitment or the Designated Currency Revolving Credit
Commitment, as applicable, shall be applied to the Dollar Tranche Revolving
Credit Commitment or the Designated Currency Tranche Revolving Credit Commitment
of each Dollar Tranche Revolving Credit Lender or Designated Currency Tranche
Revolving Credit Lender according to its Dollar Tranche Revolving Credit
Commitment Percentage or Designated Currency Tranche Revolving Credit Commitment
Percentage, as applicable, and any reduction of the Delayed Draw Term Loan
Commitment shall be applied to the Delayed Draw Term Loan Commitment of each
Delayed Draw Term Loan Lender according to its Delayed Draw Term Loan Commitment
Percentage. All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitment shall be paid on the effective
date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Delayed
Draw Term Loans, Swingline Loans,

 

44



--------------------------------------------------------------------------------

and L/C Obligations, as applicable, after such reduction to the Revolving Credit
Commitment or Delayed Draw Term Loan Commitment (and, if applicable, the
Swingline Commitment), as so reduced, and if the Revolving Credit Commitment as
so reduced is less than the aggregate amount of all outstanding Letters of
Credit, the Borrower shall be required to deposit cash collateral in a cash
collateral account opened by the Administrative Agent in an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Such cash
collateral shall be applied in accordance with Section 11.2(b). If only one
Tranche is being reduced, such cash collateral shall be applied toward the
Letters of Credit issued under such Tranche. Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans and Swingline Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitments and the Revolving
Credit Facility. Such cash collateral shall be applied in accordance with
Section 11.2(b). If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility (including the Swingline Facility) shall terminate on the Maturity
Date. Unused Commitments under the Delayed Draw Term Loan Credit Facility shall
terminate at 3:00 p.m. Local Time on September 30, 2012.

SECTION 2.7 Increase of Revolving Credit Commitment.

(a) As an alternative to, or in addition to, Section 2.8 below, subject to the
conditions set forth below, at any time prior to the date that is three
(3) months prior to the Maturity Date, the Borrower shall have the right upon
not less than thirty (30) days’ (or such shorter period as may be agreed to by
the Administrative Agent) prior written notice to the Administrative Agent
pursuant to a Revolving Credit Increase Notification, to request an increase in
the Revolving Credit Commitment in an aggregate principal amount as may be
specified by the Borrower. Such Revolving Credit Increase Notification shall
specify the applicable Revolving Credit Increase Effective Date and shall also
specify the Tranche subject to increase; provided, that if the Borrower seeks to
increase both Tranches, it shall indicate how such increase is to be allocated
between the Tranches.

(b) Increases in the Revolving Credit Commitment shall be obtained from existing
Revolving Credit Lenders or New Lenders that qualify as Eligible Assignees (each
such New Lender, collectively with the existing Revolving Credit Lenders
providing increased Revolving Credit Commitments, the “Increasing Revolving
Lenders”), in each case in accordance with this Section 2.7; provided that no
Revolving Credit Lender shall have any obligation to provide any portion of such
increase, and a Revolving Credit Lender may agree to only increase its
Commitment under a single Tranche.

(c) The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment:

(i) such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Extensions of Credit made thereunder) shall constitute
Obligations of the Borrower and shall be guaranteed and, if applicable, secured
with the other Extensions of Credit on a pari passu basis;

 

45



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received from the Borrower updated
financial projections and an Officer’s Compliance Certificate, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the Revolving Credit Increase Effective Date and after
giving effect to any such increase in the Revolving Credit Commitment (and, if
applicable, any simultaneous Incremental Term Loan made pursuant to Section 2.8)
and any Extensions of Credit made or to be made in connection therewith, the
Borrower will be in pro forma compliance with the financial covenants set forth
in Section 9.1 and Section 9.2;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Revolving Credit Increase Effective Date and immediately after
giving effect to such increase in the Revolving Credit Commitment pursuant to
this Section 2.7 (and, if applicable, any simultaneous Incremental Term Loan
made pursuant to Section 2.8) and any Extensions of Credit made in connection
therewith;

(iv) the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Revolving Credit Increase Effective Date with the same
effect as if made on and as of such date (other than those representations and
warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date);

(v) in no event shall the aggregate amount of all increases in the Revolving
Credit Commitment pursuant to this Section 2.7 exceed (i) $150,000,000 less
(ii) the sum of (A) the aggregate principal amount of all Incremental Term Loans
made pursuant to Section 2.8 and (B) the aggregate principal amount of all prior
increases to the Revolving Credit Commitment made pursuant to this Section 2.7;

(vi) the amount of such increase in the Revolving Credit Commitment pursuant to
this Section 2.7 shall not be less than a minimum principal amount of
$10,000,000, or, if less, the remaining amount permitted pursuant to clause (v)
above;

(vii) in no event shall the aggregate number of increases in the Revolving
Credit Commitment pursuant to this Section 2.7 plus the number of Incremental
Term Loans made pursuant to Section 2.8 exceed five (5);

(viii) unless previously provided, the Administrative Agent shall have received
a resolution duly adopted by the board of directors of each Credit Party
authorizing such increase in the Revolving Credit Commitment;

 

46



--------------------------------------------------------------------------------

(ix) the Borrower and each Increasing Revolving Lender shall execute and deliver
a Lender Addition and Acknowledgement Agreement to the Administrative Agent, for
its acceptance and recording in the Register;

(x) the Administrative Agent shall have received any documents or information,
including any joinder agreement and opinions of counsel, in connection with such
increase in the Revolving Credit Commitment as it may request in its reasonable
discretion; and

(xi) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of L/C Obligations under the applicable Tranche will be reallocated
by the Administrative Agent on the applicable Revolving Credit Increase
Effective Date among the Revolving Credit Lenders subject to such Tranche in
accordance with their revised Revolving Credit Commitment Percentages in respect
of such Tranche (and the Revolving Credit Lenders under such Tranche agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment).

(d) Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the proposed
increase in the Revolving Credit Commitment pursuant to this Section 2.7 on
behalf of the Revolving Credit Lenders; provided that such amendment shall not
modify this Agreement or any other Loan Document in any manner materially
adverse to any Lender without the consent of such Lenders materially adversely
affected thereby in accordance with Section 13.2 hereof.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgment Agreement, from and after the applicable
Revolving Credit Increase Effective Date, (i) each Increasing Revolving Lender
shall have a Revolving Credit Commitment as set forth in the Register and all
the rights and obligations of a Revolving Credit Lender with a Revolving Credit
Commitment hereunder and (ii) all Revolving Credit Loans made on account of the
increased portion of the Revolving Credit Commitment pursuant to this
Section 2.7 shall bear interest at the rate as determined and agreed to at the
time of such increase by the Borrower and each Increasing Revolving Lender.

(f) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 13.10(c).

(g) Upon the request of any Increasing Revolving Lender, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for any surrendered
Revolving Credit Note or Revolving Credit Notes of any existing Revolving Credit
Lender or with respect to any New Lender, a new Revolving Credit Note or
Revolving Credit Notes to the order of the applicable Revolving Credit Lenders
in amounts equal to the Revolving Credit Commitment of such Revolving Credit
Lenders as set forth in the Register. Such new Revolving Credit Note or
Revolving Credit Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such Revolving Credit Commitments, shall be dated
as of the Revolving

 

47



--------------------------------------------------------------------------------

Credit Increase Effective Date and shall otherwise be in substantially the form
of the existing Revolving Credit Notes. Each surrendered Revolving Credit Note
and/or Revolving Credit Notes shall be canceled and returned to the Borrower.

(h) The Applicable Margin and pricing grid for the additional Revolving Credit
Commitments (and corresponding Loans) shall be the same as the Applicable Margin
and pricing grid for the Revolving Credit Commitments (and corresponding Loans)
in effect prior to the increase thereof unless the Applicable Margin and pricing
grid for the Revolving Credit Commitment (and corresponding Loan) as in effect
prior to the increase thereof are increased to an amount that is equal to the
Applicable Margin and pricing grid for such additional Revolving Credit
Commitments (and corresponding Loans), it being agreed that the consent of any
Lender that is not an Increasing Revolving Lender shall not be required for any
amendment required to effect the foregoing.

SECTION 2.8 Optional Incremental Term Loans.

(a) As an alternative to, or in addition to, Section 2.7 above, subject to the
conditions set forth below, at any time prior to the date that is 6 months prior
to the Maturity Date, the Borrower shall have the right upon not less than
thirty (30) days’ (or such shorter period as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent pursuant
to an Incremental Term Loan Notification, to request term loans in an aggregate
principal amount as may be specified by the Borrower (such term loans, the
“Incremental Term Loans”). Such Incremental Term Loan Notification shall specify
the applicable Incremental Term Loan Effective Date, and on or prior to such
date, the Borrower shall deliver a Notice of Borrowing with respect to such
Incremental Term Loan.

(b) Each Incremental Term Loan shall be obtained from existing Lenders or from
New Lenders that qualify as Eligible Assignees (each such New Lender,
collectively with the existing Lenders providing Incremental Term Loans, the
“Incremental Term Lenders”), in each case in accordance with this Section 2.8;
provided that no Lender shall have any obligation to provide any portion of such
Incremental Term Loans.

(c) The following terms and conditions shall apply to each Incremental Term
Loan:

(i) such Incremental Term Loan made pursuant to this Section 2.8 shall
constitute an Obligation of the Borrower and shall be guaranteed and, if
applicable, secured with the other Extensions of Credit on a pari passu basis;

(ii) the Administrative Agent shall have received from the Borrower updated
financial projections and an Officer’s Compliance Certificate, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, as of the Incremental Term Loan Effective Date and after
giving effect to any such Incremental Term Loan (and, if applicable, any
simultaneous increase in the Revolving Credit Commitment pursuant to
Section 2.7), the Borrower will be in pro forma compliance with the financial
covenants set forth in Section 9.1 and Section 9.2;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Incremental Term Loan Effective Date and immediately after giving
effect to the making of any such Incremental Term Loans (and, if applicable, any
simultaneous increase in the Revolving Credit Commitment pursuant to
Section 2.7);

 

48



--------------------------------------------------------------------------------

(iv) the representations and warranties made by each Credit Party in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the Incremental Term Loan Effective Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date);

(v) in no event shall the aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.8 exceed (i) $150,000,000 less (ii) the
sum of (A) the aggregate principal amount of all prior or simultaneous increases
in the Revolving Credit Commitment made pursuant to Section 2.7 and (B) the
aggregate principal amount of all prior Incremental Term Loans made pursuant to
Section 2.8;

(vi) the amount of such Incremental Term Loan obtained hereunder shall not be
less than a minimum principal amount of $10,000,000, or, if less, the remaining
amount permitted pursuant to clause (v) above;

(vii) in no event shall the aggregate number of Incremental Term Loans made
pursuant to this Section 2.8 plus the number of increases in the Revolving
Credit Commitment pursuant to Section 2.7 exceed five (5);

(viii) unless previously provided, the Administrative Agent shall have received
a resolution duly adopted by the board of directors of each Credit Party
authorizing such Incremental Term Loan;

(ix) each Incremental Term Loan shall be made on the applicable Incremental Term
Loan Effective Date specified in the Incremental Term Loan Notification and will
mature and amortize in a manner reasonably acceptable to the Administrative
Agent, the Incremental Term Lenders making such Incremental Term Loan and the
Borrower, but such Incremental Term Loan will not in any event have a maturity
date earlier than the Maturity Date;

(x) the Borrower and each Incremental Term Lender shall execute and deliver a
Lender Addition and Acknowledgment Agreement to the Administrative Agent, for
its acceptance and recording in the Register; and

(xi) the Administrative Agent shall have received any documents or information,
including any joinder agreements and opinions of counsel, in connection with
such Incremental Term Loan as it may request in its reasonable discretion.

(d) Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the Incremental
Term Loan pursuant to this Section 2.8 on behalf of the Lenders; provided that
such amendment shall not modify this Agreement or any other Loan Document in any
manner materially adverse to any Lender without the consent of such Lenders
adversely affected thereby in accordance with Section 13.2 hereof.

 

49



--------------------------------------------------------------------------------

(e) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Incremental Term Loan Effective Date, each Incremental Term Lender shall have an
Incremental Term Loan Commitment as set forth in the Register and all the rights
and obligations of a Lender with such an Incremental Term Loan Commitment
hereunder. The applicable Incremental Term Lenders shall make the Incremental
Term Loans to the Borrower on the applicable Incremental Term Loan Effective
Date in an amount equal to the Incremental Term Loan Commitment of each
Incremental Term Lender with respect to such Incremental Term Loan as agreed
upon pursuant to subsection (b) above.

(f) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 13.10(c).

(g) Upon the request of any Incremental Term Lender, the Borrower shall execute
and deliver to the Administrative Agent Incremental Term Loan Notes to the order
of such applicable Incremental Term Lenders in amounts equal to the Incremental
Term Loans of such Incremental Term Lenders as set forth in the Register. Such
Incremental Term Loan Note or Incremental Term Loan Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
Incremental Term Loans and shall be dated as of the Incremental Term Loan
Effective Date.

(h) The Applicable Margin and pricing grid, if applicable, for the Incremental
Term Loans shall be determined on the applicable Incremental Term Loan Effective
Date; provided, however, that the Applicable Margin and pricing grid, if any,
for any Incremental Term Loan shall not exceed the Applicable Margin and pricing
grid for the Delayed Draw Term Loans and the Revolving Credit Commitment by more
than 50 basis points unless the Applicable Margin and pricing grid for the
Delayed Draw Term Loans and Revolving Credit Commitment are increased to an
amount that is no more than 50 basis points less than the Applicable Margin and
pricing grid for the applicable Incremental Term Loan.

SECTION 2.9 Additional Borrowers. The Borrower may from time to time request
that a Subsidiary be added to this Agreement and the other Loan Documents as an
additional Borrower with the ability to request and receive Extensions of Credit
from the Lenders (each, a “Subsidiary Borrower”). No more than five (5) requests
shall be delivered during the term of this Agreement. Each such request shall be
delivered in writing to the Administrative Agent and the Lenders and shall
specify the name of such Subsidiary, such Subsidiary’s jurisdiction of
organization, the Tranche under which such Subsidiary would be able to request
and receive Extensions of Credit from the Lenders, and the Business Day on which
the Borrower would like such joinder to be given effect. Such request shall be
delivered at least thirty (30) days prior to the date on which the Borrower
wishes to join such Subsidiary Borrower hereto. The Administrative Agent and the
Lenders, subsequent to their receipt of such request, may ask the Borrower for
additional information related to the proposed Subsidiary Borrower in their
respective reasonable discretion. Taxes resulting from payments to any Lender by
any such Subsidiary Borrower shall not be treated as Indemnified Taxes to the
extent that Taxes resulting

 

50



--------------------------------------------------------------------------------

from such payment would have been Excluded Taxes if such payments had been made
by the Borrower. In addition, no Lender shall be required to make Extensions of
Credit to such Subsidiary Borrower if such Lender shall have given notice to the
Administrative Agent and the Borrower within fifteen (15) Business Days after
its receipt of the request to join such Subsidiary Borrower hereto that such
Lender has determined in good faith that it would be subject, in making
Extensions of Credit to such Subsidiary Borrower, to (i) regulatory or legal
limitations or restrictions, (ii) material internal operations burdens or
(iii) material financial disadvantage arising out of or attributable to the
location or jurisdiction of organization of such Subsidiary Borrower or the
nature of its activities. If all of the Lenders under the applicable Tranche
inform the Administrative Agent and the Borrower that they are subject to such
regulatory, legal or other burdens or limitations and restrictions or are
otherwise disadvantaged as described above, then such Subsidiary Borrower shall
not be joined hereto. If only a subset of the Lenders are unable to make
Extensions of Credit to such Subsidiary Borrower as a result of the foregoing,
then the Administrative Agent shall have the right to adjust (including, without
limitation, further tranching hereof) the provisions of Article II and the other
terms and conditions of this Agreement as it may reasonably determine to enable
the Lenders that are able to make Extensions of Credit to such Subsidiary
Borrower without becoming subject to any such regulatory or any legal
restriction or limitation or such burden or financial disadvantage, and without
causing the Borrower or any Subsidiary Borrower to incur any such disadvantages
of its own (including any such disadvantage in the form of being required to
indemnify Lenders for withholding payments including Taxes), to make Extensions
of Credit available to such Subsidiary Borrower on a non-pro rata basis with
Lenders that are not so able, with such adjustments to be made in a manner that,
to the extent practicable, are reasonably equitable to all the Lenders. In order
to join a Subsidiary Borrower hereto, the Borrower shall cause the delivery of
the following to the Administrative Agent and the Lenders at least ten
(10) Business Days prior to the date on which the Borrower has requested that
such joinder be given effect: (i) a joinder agreement executed by the Borrower,
the applicable Subsidiary Borrower and the Administrative Agent, in form and
substance reasonably acceptable to each of them, pursuant to which such
Subsidiary Borrower shall agree to be bound by the terms and conditions hereof
and shall be entitled to request and receive Extensions of Credit hereunder;
(ii) appropriate Notes made by such Subsidiary Borrower in favor of the
applicable Lenders; (iii) organizational documents, resolutions, incumbency
certificates and other similar corporate documents in respect of such Subsidiary
Borrower, each in form and substance reasonably acceptable to the Administrative
Agent, (iv) opinions of counsel for the Subsidiary Borrower in form and
substance reasonably acceptable to the Administrative Agent; (v) documentation
and other information reasonably requested by the Lenders or the Administrative
Agent under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act; (vi) no-default certificates, borrowing
requests and other similar deliverables as required for the Borrower under
Sections 5.1 and 5.2; and (vii) such other agreements, documents and instruments
reasonably requested by the Administrative Agent. Upon satisfaction of the
requirements set forth in this Section 2.9, the applicable Subsidiary Borrower
shall for all purposes of this Agreement be a party to this Agreement. The
Borrower and the Administrative Agent may enter into an amendment hereto, in
form and substance reasonably acceptable to each of them, to give further effect
to the addition of such Subsidiary Borrower hereto, and the Lenders authorize
the Administrative Agent to enter into such an amendment; provided, however,
that such amendment shall be technical and ministerial in nature and shall be
focused

 

51



--------------------------------------------------------------------------------

solely on appropriately inserting the Subsidiary Borrower into this Agreement
and the other Loan Documents. The Borrower shall guarantee the Obligations of
each Subsidiary Borrower on terms and conditions reasonably acceptable to the
Administrative Agent. Each Subsidiary that is or becomes a Subsidiary Borrower
pursuant hereto hereby irrevocably appoints the Borrower as its agent for all
purposes relevant to this Agreement and each related document, including service
of process. For the avoidance of doubt, no Lender shall be required to make any
Extensions of Credit to any Subsidiary Borrower if in contravention of
Applicable Laws.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof
(including Section 2.4 hereof), each Issuing Lender, in reliance on the
agreements of the other Revolving Credit Lenders under its Tranche set forth in
Section 3.4(a), agrees to issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day from the Closing Date
through but not including the fifth (5th) Business Day prior to the Maturity
Date in such form as may be approved from time to time by the applicable Issuing
Lender; provided, that no Issuing Lender shall have any obligation to issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations under its Tranche would exceed the L/C Commitment for its Tranche,
(b) the aggregate principal amount of outstanding Revolving Credit Loans, plus
the aggregate principal amount of outstanding Swingline Loans plus the aggregate
amount of L/C Obligations would exceed the Revolving Credit Commitment, (c) if
issued under the Dollar Tranche, the aggregate principal amount of outstanding
Dollar Tranche Revolving Credit Loans, plus the aggregate principal amount of
outstanding Swingline Loans plus the aggregate amount of Dollar Tranche L/C
Obligations would exceed the Dollar Tranche Revolving Credit Commitment, and
(d) if issued under the Designated Currency Tranche, the aggregate principal
amount of outstanding Designated Currency Tranche Revolving Credit Loans, plus
the aggregate amount of Designated Currency Tranche L/C Obligations would exceed
the Designated Currency Tranche Revolving Credit Commitment. Each Letter of
Credit shall (i) be denominated in Dollars if issued under the Dollar Tranche,
or Dollars or any other Agreed Currency acceptable to the applicable Issuing
Lender if issued under the Designated Currency Tranche, (ii) be issued in a
minimum amount of $100,000 or such other amount agreed to by the Borrower and
the applicable Issuing Lender, (iii) be a standby letter of credit issued to
support obligations of the Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iv) expire no later
than the earlier of: (A) one (1) year after its date of issuance or (B) the
fifth (5th) Business Day prior to the Maturity Date and (v) be subject to the
Uniform Customs and/or ISP98, as set forth in the Letter of Credit Application
or as determined by the applicable Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if such
issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires. If the Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Foreign Currency would
subject the Administrative Agent, an Issuing Lender or any Lender to any stamp
duty, ad

 

52



--------------------------------------------------------------------------------

valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the applicable Issuing Lender or the relevant Lender or (y) reimburse each
amount under or in connection with the applicable Letter of Credit in such
Foreign Currency in Dollars, in an amount equal to the Equivalent Amount,
calculated using the applicable exchange rates, on the date such amount arises.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Section 5.2, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower a copy of such
Letter of Credit and promptly notify each Revolving Credit Lender under the
applicable Tranche of the issuance and upon request by any Revolving Credit
Lender under such Tranche, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. The Borrower shall pay to the Administrative
Agent, for the account of the Issuing Lenders and the L/C Participants, a letter
of credit commission with respect to each Letter of Credit in an amount equal to
the undrawn face amount of such Letter of Credit multiplied by the Applicable
Margin with respect to Revolving Credit Loans that are LIBOR Rate Loans
(determined on a per annum basis). Such commission shall be payable quarterly in
arrears on the last Business Day of each calendar quarter, on the Maturity Date
and thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lenders
and the L/C Participants all commissions received pursuant to this Section in
accordance with their respective Revolving Credit Commitment Percentages under
their respective Tranches.

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the applicable Issuing
Lender, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender in an amount equal to the face amount of such Letter of Credit
multiplied by one-eighth of one percent (0.125%) per annum. Such issuance fee
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Maturity Date and thereafter on demand of the
Administrative Agent.

 

53



--------------------------------------------------------------------------------

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse each Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by such Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant under its Tranche, and, to induce such Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant under such Tranche irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage under its Tranche in such
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued by such Issuing Lender under its applicable Tranche and the amount
of each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender under its
Tranche that, if a draft is paid under any Letter of Credit for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan under the applicable Tranche or otherwise in accordance with the
terms of this Agreement, such L/C Participant shall pay to such Issuing Lender
upon demand at such Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Credit Commitment Percentage
under such Tranche of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to an Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit
issued by it, such Issuing Lender shall notify each L/C Participant under the
applicable Tranche of the amount and due date of such required payment and such
L/C Participant shall pay to such Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to such Issuing Lender after the
date such payment is due, such L/C Participant shall pay to such Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Effective Rate if under the Dollar Tranche,
and the Overnight Foreign Currency Rate if under the Designated Currency
Tranche, in either case as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of the applicable Issuing Lender
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error. With respect to payment to the applicable Issuing
Lender of the unreimbursed amounts described in this Section, if the L/C
Participants under the applicable Tranche receive notice that any such payment
is due (A) prior to 1:00 p.m. Local Time on any Business Day, such payment shall
be due that Business Day, and (B) after 1:00 p.m. Local Time on any Business
Day, such payment shall be due on the following Business Day.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant under the applicable
Tranche its

 

54



--------------------------------------------------------------------------------

Revolving Credit Commitment Percentage under such Tranche of such payment in
accordance with this Section, such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Borrower or otherwise, or
any payment of interest on account thereof, such Issuing Lender will distribute
to such L/C Participant under such Tranche its pro rata share thereof; provided,
that in the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to such Issuing Lender the portion thereof previously distributed by such
Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section if
such reimbursement arises in respect of a Dollar Tranche Letter of Credit or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of the sum of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment. Unless the
Borrower shall promptly, and in any event within one (1) Business Day, notify
the applicable Issuing Lender that the Borrower intends to reimburse such
Issuing Lender for such drawing from other sources or funds, the Borrower shall
be deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that, if such Letter of Credit was issued under the Dollar Tranche,
the Dollar Tranche Revolving Credit Lenders make a Dollar Tranche Revolving
Credit Loan bearing interest at the Base Rate on such date in the amount of the
sum of (a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment, and the Dollar
Tranche Revolving Credit Lenders shall make a Dollar Tranche Revolving Credit
Loan bearing interest at the Base Rate in such amount, the proceeds of which
shall be applied to reimburse such Issuing Lender for the amount of the related
drawing and costs and expenses. Notwithstanding the foregoing or anything to the
contrary set forth herein, no such automatic draw shall be available under the
Designated Currency Tranche in respect of Letters of Credit issued under such
Tranche. Each Dollar Tranche Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Dollar Tranche Revolving Credit Loan in accordance
with this Section to reimburse the applicable Issuing Lender for any draft paid
under a Letter of Credit under the Dollar Tranche Revolving Credit Facility is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Section 5.2. If the Borrower has elected to pay
the amount of such drawing with funds from other sources (including, without
limitation, all reimbursements for amounts under Designated Currency Tranche
Letters of Credit), and shall fail to reimburse the applicable Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against any Issuing Lender or any

 

55



--------------------------------------------------------------------------------

beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
that the Issuing Lenders and the L/C Participants shall not be responsible for,
and the Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Lender’s gross negligence or willful
misconduct. The Borrower agrees that any action taken or omitted by the Issuing
Lenders under or in connection with any Letter of Credit or the related drafts
or documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of any
Issuing Lender or any L/C Participant to the Borrower. The responsibility of an
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Cash Collateral. At any point in time in which there is a Defaulting
Lender under a Tranche, any Issuing Lender may require the Borrower to Cash
Collateralize the L/C Obligations under such Tranche pursuant to Section 4.13.
Cash Collateral in respect of L/C Obligations denominated in Foreign Currencies
shall be deposited in such Foreign Currencies.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans under the Dollar Tranche,
Delayed Draw Term Loans and Incremental Term Loans, if any, shall bear interest
at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin; (ii) any Swingline Loan shall bear interest at the Base Rate
plus the Applicable Margin or such other rate agreed to between the Swingline
Lender and the Borrower; and (iii) any Revolving Credit Loans under the
Designated Currency Tranche shall bear interest at the LIBOR Rate plus the
Applicable Margin. The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any Revolving Credit Loan, Delayed Draw Term Loan,
or Incremental Term Loan, as applicable, at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 4.2. Any Revolving Credit Loan, Delayed Draw Term Loan, Incremental

 

56



--------------------------------------------------------------------------------

Term Loan or any portion thereof as to which the Borrower has not duly specified
an interest rate as provided herein shall be deemed a Base Rate Loan; provided,
that the Base Rate shall not be available for any Revolving Credit Loans under
the Designated Currency Tranche.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3), or
six (6) months (or, if agreed to by all applicable Lenders, nine (9) or twelve
(12) months); provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Maturity Date; and

(v) there shall be no more than fifteen (15) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 11.3, upon the occurrence and during the
continuance of a Payment Event of Default or a Bankruptcy Event of Default or,
at the discretion of the Administrative Agent or as directed by the Required
Lenders, upon the occurrence and during the continuance of an Event of Default
other than a Payment Event of Default or Bankruptcy Event of Default, (i) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (ii) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (iii) all outstanding Base Rate Loans and
other Obligations (other than Bank Product Debt) arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate then applicable to Base Rate Loans or such other
Obligations (other than Bank Product Debt) arising hereunder or under any other
Loan Document. Interest shall continue to accrue on the Obligations (other than
Bank Product Debt) after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

 

57



--------------------------------------------------------------------------------

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2012; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
(x) Base Rate Loans when the Base Rate is determined by the prime rate and
(y) Loans denominated in Pounds Sterling shall be made on the basis of a 365-day
year and actual days elapsed. All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed.

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to, (a) convert at any time (subject to all
notice requirements set forth herein), all or any portion of any outstanding
Base Rate Loans (other than Swingline Loans) in a principal amount equal to
$2,500,000 or any whole multiple of $100,000 in excess thereof into one or more
LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i) convert
all or any part of its outstanding LIBOR Rate Loans in a principal amount equal
to $1,000,000 or a whole multiple of $100,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans; provided, that all Revolving Credit Loans under the Designated
Currency Tranche must continue to accrue interest at the LIBOR Rate. Whenever
the Borrower desires to convert or continue Loans as provided above, the
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E (a “Notice of Conversion/Continuation”) not later
than 11:00 a.m. Local Time three (3) Business Days (or four (4) Business Days if
under the Designated Currency Tranche) before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Administrative Agent shall

 

58



--------------------------------------------------------------------------------

promptly notify the Lenders of such Notice of Conversion/Continuation. If on any
day a Loan is outstanding with respect to which a Notice of
Conversion/Continuation has not been delivered to the Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then upon the expiration of the Interest Period applicable
to such Loan, such Loan shall be a Base Rate Loan (or solely in the case of a
Revolving Credit Loan under the Designated Currency Tranche, a LIBOR Rate Loan
with an Interest Period of one month).

SECTION 4.3 Fees.

(a) Commitment Fee (Revolving Credit Facility). Commencing on the Closing Date,
the Borrower shall pay to the Administrative Agent, for the account of the
Lenders (other than any Defaulting Lenders), a non-refundable commitment fee at
a rate per annum equal to the Applicable Margin times (i) for Lenders under the
Dollar Tranche, the average daily unused portion of the Revolving Credit
Commitment for such Tranche (other than the Defaulting Lenders, if any);
provided, that the amount of outstanding Swingline Loans shall not be considered
usage of the Revolving Credit Commitment under such Tranche for the purpose of
calculating such commitment fee; and (ii) for Lenders under the Designated
Currency Tranche, the average daily unused portion of the Revolving Credit
Commitment for such Tranche (other than the Defaulting Lenders, if any). The
commitment fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing June 30, 2012, and
on the Maturity Date. Such commitment fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) under a Tranche pro rata in accordance with the Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages under such Tranche.

(b) Delayed Draw Term Loan Fee. For the period beginning on the later of
(a) March 15, 2012 and (b) the 45th day to occur after the Closing Date and
ending on (but excluding) the earlier of (x) the date on which all of the
Delayed Draw Term Loan Commitment has been fully drawn and (y) the date on which
the Delayed Draw Term Loan Commitment has terminated or expired in its entirety
(which in no event shall be later than September 30, 2012), (such date, the
“Delayed Draw Term Loan Fee End Date”), a fee (the “Delayed Draw Term Loan Fee”)
shall accrue for the benefit of the Delayed Draw Term Loan Lenders (other than
any Defaulting Lender) equal to 0.35% on the average daily unused portion of the
Delayed Draw Term Loan Commitment (other than any of a Defaulting Lender, if
any) during such period multiplied by a fraction, the numerator of which is the
number of days elapsed during the foregoing period and the denominator of which
is 360. Such fee shall be paid by the Borrower to the Administrative Agent for
the benefit of the Delayed Draw Term Loan Lenders (other than any Defaulting
Lenders) on the Delayed Draw Term Loan Fee End Date, and such fee shall be
shared pro rata among the Delayed Draw Term Loan Lenders (other than any
Defaulting Lenders) based on their respective Delayed Draw Term Loan Commitment
Percentages.

(c) Administrative Agent’s Fees. In order to compensate the Administrative Agent
for structuring and syndicating the Loans and for its obligations hereunder, the
Borrower agrees to pay to the Administrative Agent and its Affiliates, for their
own account, the fees set forth in the Fee Letter.

 

59



--------------------------------------------------------------------------------

(d) Other Fees. In order to compensate the Lenders for entering into this
Agreement and making the Extensions of Credit hereunder, the Borrower agrees to
pay to the Administrative Agent and its Affiliates, for the account of the
Lenders, the fees set forth in the Fee Letter.

SECTION 4.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. Local Time on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office (or, with respect to the Designated Currency
Tranche, in the city of the Designated Currency Payment Office) for the account
of the Lenders (other than as set forth below) pro rata in accordance with their
respective Commitment Percentages of their respective Credit Facilities (except
as specified below), in Dollars or, if applicable under the Designated Currency
Tranche, the Agreed Currency therefor, in immediately available funds and shall
be made without any set-off, counterclaim or deduction whatsoever. Any payment
received after such time but before 2:00 p.m. Local Time on such day shall be
deemed a payment on such date for the purposes of Section 11.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. Local Time shall be deemed to have
been made on the next succeeding Business Day for all purposes. Upon receipt by
the Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its
pro rata share of such payment in accordance with such Lender’s Commitment
Percentage (except as specified below) and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of an
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 4.9, 4.10, 4.11 or
13.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to Section 4.1(b)(ii) if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment. Notwithstanding the foregoing provisions of this Section, if,
after the making of any Loan in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which such Loan was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records (including the Register maintained
pursuant to Section 13.11(c)) maintained by such Lender and by the
Administrative Agent in the ordinary

 

60



--------------------------------------------------------------------------------

course of business. The accounts or records (including the Register maintained
pursuant to Section 13.11(c)) maintained by the Administrative Agent and each
Lender shall be conclusive absent manifest error of the amount of the Extensions
of Credit made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent (including the Register maintained pursuant
to Section 13.11(c)) shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Delayed Draw Term Loan Note, Swingline Note, and/or
Incremental Term Loan Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans, Delayed Draw Term Loans, Swingline Loans and/or
Incremental Term Loans, as applicable, in addition to such accounts or records.
Each Lender may attach schedules to its Notes and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records (including
the Participant Register maintained pursuant to Section 13.11(d)) evidencing the
purchases and sales by such Revolving Credit Lender of participations in L/C
Obligations and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent (including the Participant Register
maintained pursuant to Section 13.11(d)) shall control in the absence of
manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of

 

61



--------------------------------------------------------------------------------

a Defaulting Lender), (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply) or (z) any amounts received by an
Issuing Lender and/or Swingline Lender to secure the obligations of a Defaulting
Lender to fund risk participations hereunder.

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of the amount to be borrowed on such date (which notice
shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with
Section 2.3(b), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If such amount is made available to the Administrative Agent on a date after
such borrowing date, such Lender shall pay to the Administrative Agent on demand
an amount, until paid, equal to the product of (a) the amount not made available
by such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Effective Rate (or the Overnight Foreign Currency Rate in the case
of Loans denominated in a Foreign Currency) during such period as determined by
the Administrative Agent, times (c) a fraction the numerator of which is the
number of days that elapse from and including such borrowing date to the date on
which such amount not made available by such Lender in accordance with the terms
hereof shall have become immediately available to the Administrative Agent and
the denominator of which is 360. A certificate of the Administrative Agent with
respect to any amounts owing under this Section shall be conclusive, absent
manifest error. If such Lender’s Commitment Percentage of such borrowing is not
made available to the Administrative Agent by such Lender within three
(3) Business Days after such borrowing date, the Administrative Agent shall be
entitled to recover such amount made available by the Administrative Agent with
interest thereon at the rate per annum applicable to Base Rate Loans hereunder,
on demand, from the Borrower. The failure of any Lender to make available its
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date. Notwithstanding
anything set forth herein to the contrary, any Lender that fails to make
available its Commitment Percentage of any Loan shall not (a) have any voting or
consent rights under or with respect to any Loan Document or (b) constitute a
“Lender” (or be included in the calculation of Required Lenders hereunder) for
any voting or consent rights under or with respect to any Loan Document.

 

62



--------------------------------------------------------------------------------

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in an
Agreed Currency (other than, in respect of Loans under the Dollar Tranche,
Dollars accruing interest under clauses (a) or (b) of the definition of “Base
Rate”), in the applicable amounts are not being quoted via the applicable
Reuters Screen Page or offered to the Administrative Agent or such Lender for
such Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan, together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or, with respect to a Loan by the Revolving Credit Lenders made
in Dollars, convert the then outstanding principal amount of such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period or, with
respect to Loans under the Designated Currency Tranche, convert the then
outstanding principal amount of such Loan to a Loan in a different Foreign
Currency (assuming such different Foreign Currency is not subject to the same
type of issue as the original Foreign Currency).

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any Change in Law or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder
under the Dollar Tranche (and with no availability under the Designated Currency
Tranche), and (ii) if any of the Lenders may not lawfully continue to maintain a
LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately
be converted to a Base Rate Loan for the remainder of such Interest Period, and
the applicable Loan under the Designated Currency Tranche shall either be repaid
or converted to a Loan in a different Foreign Currency (assuming such different
Foreign Currency is not subject to the same type of issue as the original
Foreign Currency).

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining,

 

63



--------------------------------------------------------------------------------

liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market (or other applicable market for Foreign Currencies) and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations with respect to this Agreement, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
(or other applicable market for Foreign Currencies) any other condition, cost or
expense (other than Taxes) affecting this Agreement or LIBOR Rate Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) (including, in all cases, the Lenders under the Designated
Currency Tranche being required to convert a Loan from one Agreed Currency to
another Agreed Currency), then, upon request of such Lender, such Issuing Lender
or other Recipient, the Borrower will pay to such Lender, such Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

 

64



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon the written request
of such Lender, the Borrower shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Issuing Lender. For purposes of this Section 4.11, the term “Lender”
includes each Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Credit Party under any Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an

 

65



--------------------------------------------------------------------------------

applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall make such deduction and timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the amount payable by the Borrower (or any other
Credit Party) shall be increased as necessary so that after making such
deductions (including such deductions applicable to additional sums payable
under this Section) the applicable Recipient receives an amount equal to the sum
it would have received had no such deductions been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient and any reasonable expenses (other than those incurred as a result of
the gross negligence or willful misconduct of such Recipient, as determined by a
court of competent jurisdiction by a final and nonappealable judgment) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.11(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 4.11, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of any receipt issued by such Governmental Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

66



--------------------------------------------------------------------------------

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is neither a “bank” within the meaning of

 

67



--------------------------------------------------------------------------------

Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, nor a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”), and (y) executed originals of IRS Form W8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by an
IRS Form W-8ECI, IRS Form W-8BEN, U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided, however, that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement, executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal (or any U.S. state or local) withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D) “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

68



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such Recipient and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Recipient be required to pay any amount to an indemnifying party pursuant to
this paragraph (h) the payment of which would place the Recipient in a less
favorable net after-Tax position than the Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.10 or Section 4.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.11 and, in each case, such Lender has declined
or is unable to designate a different

 

69



--------------------------------------------------------------------------------

lending office in accordance with clause (a) above, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.11), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 13.11,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter,

(iv) such assignment does not conflict with Applicable Law, and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 4.13 Cash Collateral.

(a) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, any Issuing Lender (with a copy to the Administrative Agent), the
Swingline Lender (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize all Fronting Exposure of the Issuing Lenders and the
Swingline Lender with respect to such Defaulting Lender (determined after giving
effect to Section 4.14(b) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligations to which such Cash Collateral may

 

70



--------------------------------------------------------------------------------

be applied pursuant to clause (c) below. If at any time the Administrative
Agent, an Issuing Lender, or Swingline Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrower will, promptly upon demand
by the Administrative Agent, any Issuing Lender, or Swingline Lender pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 4.14 in
respect of Letters of Credit, or Swingline Loans, shall be held and applied to
the satisfaction of the specific L/C Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 4.13
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender, and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.14, the
Person providing Cash Collateral and each applicable Issuing Lender, and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

SECTION 4.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender, or the Swingline Lender
hereunder; third, to Cash Collateralize each Issuing Lender’s, or Swingline
Lender’s Fronting Exposure with respect to such Defaulting Lender in

 

71



--------------------------------------------------------------------------------

accordance with Section 4.13; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each Issuing
Lender’s, and the Swingline Lender’s future Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 4.13; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lenders, or the Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders, the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (A) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(B) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations, and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments under the applicable Credit Facility and applicable Tranche
without giving effect to Section 4.14(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment fee or Delayed Draw Term Loan Fee for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
letter of credit fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage under the
applicable Tranche of the stated amount of Letters of Credit under the
applicable Tranche for which it has provided Cash Collateral pursuant to
Section 4.13.

 

72



--------------------------------------------------------------------------------

(C) Reallocation of Fees. With respect to any letter of credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations, or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Lender, and the Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Lender’s, or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages under the applicable Tranche (calculated
without regard to such Defaulting Lender’s Revolving Credit Commitment in
respect of such Tranche) but only to the extent that (x) the conditions set
forth in Section 5.2 are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate Committed Funded Exposure of any Non-Defaulting Lender under the
applicable Tranche to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment in respect of such Tranche. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral and Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, ratably prepay Swingline Loans in an amount
equal to the Swingline Lender’s respective Fronting Exposure and (y) second,
Cash Collateralize each Issuing Lender’s Fronting Exposure in accordance with
the procedures set forth in Section 4.13.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender, and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages in respect of the applicable Tranche (without giving
effect to Section 4.14(a)(iv)), whereupon such Lender will

 

73



--------------------------------------------------------------------------------

cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Delayed Draw
Term Loan Note in favor of each Delayed Draw Term Loan Lender requesting a
Delayed Draw Term Loan Note, Swingline Note in favor of the Swingline Lender (if
requested thereby), the applicable Security Documents, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Borrower. A certificate from a Responsible
Officer of the Borrower to the effect that all representations and warranties of
the Borrower and its Subsidiaries contained in this Agreement and the other Loan
Documents are true, correct and complete in all material respects; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the Borrower
and its Subsidiaries, as applicable, has satisfied each of the conditions set
forth in Section 5.1 and Section 5.2(a).

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental

 

74



--------------------------------------------------------------------------------

Authority in its jurisdiction of incorporation or formation, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors or other governing body
of such Credit Party authorizing the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, (i) each
other jurisdiction where such Credit Party is qualified to do business and
(ii) to the extent available and requested by the Administrative Agent, a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Credit Party has filed required tax returns and owes no delinquent
taxes.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request,
each in form and substance reasonably satisfactory to the Administrative Agent.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.11(g).

(c) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which would result in a
Material Adverse Effect.

(d) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received the most
recent audited Consolidated financial statements of the Borrower and its
Subsidiaries, all in form and substance reasonably satisfactory to the
Administrative Agent and prepared in accordance with GAAP.

(ii) Financial Condition Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the Borrower, that (A) after giving effect to the
transactions contemplated hereby on the Closing Date, the Borrower and each of
its Subsidiaries, taken as a whole are Solvent, (B) attached thereto are
calculations evidencing compliance on a pro forma basis with the covenants
contained in Section 9.1 and Section 9.2 hereof, provided, that if the
acquisition of Convio pursuant to the Approved Convio Purchase Agreement is

 

75



--------------------------------------------------------------------------------

consummated on the Closing Date, the Leverage Ratio shall be calculated using
the Net Leverage Ratio), (C) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the
Borrower and its Subsidiaries, taken as a whole, in all material respects, and
(D) attached thereto is a fully executed and complete copy (including all
schedules and exhibits thereto) of the Convio Purchase Agreement, together with
all amendments and modifications thereto or waivers of provisions thereof as of
the Closing Date, and certifying that the attached Convio Purchase Agreement
(including all schedules, exhibits, amendments and modifications thereto or
waivers of provisions thereof) is in full force and effect on the Closing Date.

(iii) Payment at Closing; Fee Letters. The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 to the extent payable on the Closing Date and any other accrued and
unpaid fees or commissions due hereunder (including, without limitation,
reasonable and documented out-of-pocket legal fees and expenses) and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents, in each case to the extent invoiced at least one day
prior to the Closing Date. Each Departing Lender shall have received payment in
full of all of the “Obligations” owing to it under the Existing Credit Agreement
(other than obligations to pay fees and expenses owing to it under the Existing
Credit Agreement with respect to which the Borrower has not received an invoice,
“Bank Product Obligations” as defined in the Existing Credit Agreement, and
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Existing Credit Agreement).

(e) Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of itself and the Lenders, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon; provided, however, that no pledge documentation governed by the local
laws of a Foreign Subsidiary’s jurisdiction of organization shall be required as
of the Closing Date;

(ii) Pledged Collateral. To the extent applicable, the Administrative Agent
shall have received original stock certificates or other certificates evidencing
the Capital Stock pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Credit

 

76



--------------------------------------------------------------------------------

Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in
substantially all of the assets of such Credit Party, indicating among other
things that its assets are free and clear of any Lien except for Permitted
Liens.

(f) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.3(a) (if a Loan is
to be made or a Letter of Credit issued) and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed.

(ii) Patriot Act Information. The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

(iii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be in form and substance reasonably satisfactory to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or any Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date.

 

77



--------------------------------------------------------------------------------

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a) and Section 4.2.

(d) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, (i) all conditions set forth in Section 3.2 shall have been
satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless each Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate such Issuing Lender’s risk with
respect to such Defaulting Lender’s L/C Obligations.

(e) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
(i) all conditions set forth in Section 2.3 shall have been satisfied and
(ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Borrower or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender’s in respect of its Swingline Commitment.

SECTION 5.3 Conditions to Extensions of Credit under the Delayed Draw Term Loan
Facility and under the Revolving Credit Facility if used to fund the Tender
Offer. The obligations of the Delayed Draw Term Loan Lenders to extend Delayed
Draw Term Loans on any date and the obligations of Revolving Credit Lenders to
extend Revolving Credit Loans on any date where the proceeds thereof are to be
used to fund purchases of Capital Stock under the Tender Offer and Approved
Convio Purchase Agreement are subject to the following conditions precedent:

(a) the conditions precedent set forth in Sections 5.1 and 5.2 shall have been
satisfied;

(b) the Administrative Agent shall have received a fully executed and complete
copy (including all schedules and exhibits thereto) of the Approved Convio
Purchase Agreement, and the Approved Convio Purchase Agreement shall be in full
force and effect;

(c) there shall not have been a breach of any representation, warranty or
covenant in the Convio Purchase Agreement which is material and adverse to the
interests of the Administrative Agent and the Lenders, and which breach gives
the Borrower or any Affiliate thereof the right to terminate its obligations
under the Convio Purchase Agreement (determined without regard to any notice
that may be required or whether the Borrower or any Affiliate thereof exercises
such right);

(d) the “Minimum Condition” (as defined in the Approved Convio Purchase
Agreement) has been or concurrently with the applicable Extension of Credit
shall be satisfied (irrespective of whether Borrower or any of its Subsidiaries
has the right to assert such condition);

 

78



--------------------------------------------------------------------------------

(e) the Borrower shall have demonstrated to the Administrative Agent’s
reasonable satisfaction that all material Governmental Approvals and material
third party approvals (including all regulatory approvals) necessary to
consummate the transactions contemplated by the Approved Convio Purchase
Agreement shall have been received and remain in full force and effect;

(f) since September 30, 2011, a Convio MAE shall not have occurred;

(g) with respect to any Delayed Draw Term Loan or Revolving Credit Loan used to
purchase Capital Stock subject to the Tender Offer, such Loan is extended on or
prior to September 30, 2012; and

(h) with respect to the Delayed Draw Term Loan Credit Facility, no more than
three Extensions of Credit in respect of Delayed Draw Term Loans shall have been
made.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower, subject to Section 1.9, hereby represents
and warrants to the Administrative Agent and Lenders both before and after
giving effect to the transactions contemplated hereunder that:

(a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (ii) has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and (iii) is
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect. The jurisdictions in which
the Borrower and its Subsidiaries are organized and qualified to do business as
of the Closing Date are described on Schedule 6.1(a).

(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 6.1(b). As of the Closing Date, the capitalization of the Borrower
and its Subsidiaries consists of the number of shares or other ownership
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 6.1(b). All outstanding shares or
other ownership interests have been duly authorized and validly issued and are
fully paid and nonassessable (to the extent such concept is applicable), with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights. The shareholders (or members, partners or other
owners, as applicable) of the Subsidiaries of the Borrower and the number of
shares or other ownership interests owned by each as of the Closing Date are
described on Schedule 6.1(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Borrower or its Subsidiaries, except as described on
Schedule 6.1(b).

 

79



--------------------------------------------------------------------------------

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents has been duly executed and delivered by the duly
authorized officers of the Borrower and each of its Subsidiaries party thereto,
and each such document constitutes the legal, valid and binding obligation of
the Borrower and each Credit Party party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrower and its Subsidiaries of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any material Governmental Approval or violate
any material Applicable Law, in each case relating to the Borrower or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
the Borrower or any of its Subsidiaries, (iii) conflict with, result in a breach
of or constitute a default under any indenture, agreement or other instrument in
an aggregate principal amount of at least $20,000,000 or under which amounts
payable or receivable are at least $20,000,000 to which the Borrower or any of
its Subsidiaries is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement, other than
(A) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (B) consents or filings, if any,
under the UCC and (C) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office.

(e) Compliance with Law; Governmental Approvals. Except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and its Subsidiaries (i) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to the knowledge of
the Borrower, threatened attack by direct or collateral proceeding, (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties and (iii) has timely filed all

 

80



--------------------------------------------------------------------------------

material reports, documents and other materials required to be filed by it under
all Applicable Laws with any Governmental Authority and has retained all
material records and documents required to be retained by it under Applicable
Law.

(f) Tax Returns and Payments. Each of the Borrower and its Subsidiaries has duly
filed or caused to be filed all federal, state and material local income and
other material tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all federal, state and material
local income and other material Taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable except any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person. Such
returns accurately reflect in all material respects all liability for taxes of
the Borrower and its Subsidiaries for the periods covered thereby. There is no
ongoing audit or examination or, to the knowledge of the Borrower, other
investigation by any Governmental Authority of the tax liability of the Borrower
and its Subsidiaries in each case, except as would not reasonably be expected to
have a Material Adverse Effect. No Governmental Authority has asserted any Lien
or other claim against the Borrower or any Subsidiary thereof with respect to
unpaid taxes which has not been discharged or resolved other than (i) any amount
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person or (ii) Permitted Liens.

(g) Intellectual Property Matters. Each of the Borrower and its Subsidiaries
owns or possesses rights to use all material and franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business. To the Borrower’s
knowledge, no event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and to
the Borrower’s knowledge, neither the Borrower nor any Subsidiary thereof is
liable to any Person for infringement under Applicable Law with respect to any
such rights as a result of its business operations, except as would not
reasonably be expected to have a Material Adverse Effect.

(h) Environmental Matters. Except as would not reasonably be expected to have a
Material Adverse Effect:

(i) the properties owned, leased or operated by the Borrower and its
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (A) constitute or constituted a violation of applicable Environmental Laws
or (B) could give rise to liability under applicable Environmental Laws;

(ii) the Borrower, each Subsidiary and properties owned, leased or operated by
the Borrower and its Subsidiaries and all operations conducted by the Borrower
or its Subsidiaries in connection therewith are in compliance, and have been for
the past five years in compliance, with all applicable Environmental Laws, and
there is no contamination at, under or about such properties or such operations
which could interfere with the continued operation of such properties or impair
the fair saleable value thereof;

 

81



--------------------------------------------------------------------------------

(iii) neither the Borrower nor any Subsidiary thereof has received any
unresolved notice of violation, alleged violation, non-compliance, liability or
potential liability regarding Environmental Claims, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge that any such notice will be received or is being
threatened;

(iv) neither the Borrower nor any Subsidiary thereof has received notice that
any Hazardous Materials have been transported or disposed of to or from the
properties owned, leased or operated by the Borrower and its Subsidiaries in
violation of, or in a manner or to a location which would reasonably be expected
to give rise to a liability under, Environmental Laws;

(v) no judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, against the Borrower or any of
its Subsidiaries under any Environmental Law with respect to such properties or
operations conducted in connection therewith, nor are there any administrative
or judicial consent decrees, other decrees, consent orders or other orders
outstanding under any Environmental Law with respect to Borrower, any Subsidiary
or such properties or such operations; and

(vi) there has been no release, or to the Borrower’s knowledge, threat of
release, of Hazardous Materials at or from properties owned, leased or operated
by the Borrower or any Subsidiary, now or, to the Borrower’s knowledge, in the
past, in violation of or in amounts or in a manner that would reasonably be
expected to give rise to a material liability under Environmental Laws.

(i) ERISA.

(i) [Intentionally omitted];

(ii) The Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans and the
terms therefor except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply would not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code either has obtained a favorable
determination letter as to its qualified status under the Code or is in a
prototype or volume submitter plan document that has been pre-approved by the
IRS as is evidenced by a letter from the IRS. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that would not reasonably be expected to have a Material
Adverse Effect;

 

82



--------------------------------------------------------------------------------

(iii) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan failed to satisfy the minimum funding standard within the meaning
of such sections of the Code or ERISA, and no Pension Plan has applied for or
received a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of Section 412 of the Code or
Section 302, 303 or 304 of ERISA, nor has the Borrower or any ERISA Affiliate
failed to make any contributions or to pay any amounts due and owing as required
by Section 412 of the Code, Section 302 of ERISA or the terms of any Pension
Plan or Multiemployer Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

(iv) Except where the failure of any of the following representations to be
correct in all material respects would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;

(v) No Termination Event has occurred or is reasonably expected to occur; and

(vi) Except where the failure of any of the following representations to be
correct in all material respects would not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Borrower, threatened concerning or involving any
(A) employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by the Borrower or any ERISA Affiliate,
(B) Pension Plan or (C) Multiemployer Plan.

(j) Margin Stock. Neither the Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
in contravention of Regulation T, U or X of such Board of Governors, or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.

(k) Government Regulation. Neither the Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended).

 

83



--------------------------------------------------------------------------------

(l) Subsidiaries. On the Closing Date, no Subsidiary of the Borrower is a
Material Domestic Subsidiary.

(m) Employee Relations. Neither the Borrower nor any Subsidiary thereof is, as
of the Closing Date, party to any collective bargaining agreement or has any
labor union been recognized as the representative of the employees of the
Borrower or any Subsidiary thereof except as set forth on Schedule 6.1(m). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect.

(n) [Intentionally Omitted].

(o) Financial Statements. The (i) audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2010 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (ii) unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of September 30, 2011 and related unaudited interim statements
of income and retained earnings, copies of which have been furnished to the
Administrative Agent and each Lender, are complete and correct and fairly
present on a Consolidated basis the assets, liabilities and financial position
of the Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP (but, in the case of any such
financial statements, schedules and notes which are unaudited, only to the
extent GAAP is applicable to interim unaudited reports).

(p) No Material Adverse Change. Since December 31, 2010, no event has occurred
or condition arisen that has had or would reasonably be expected to have a
Material Adverse Effect.

(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and each of its Subsidiaries, taken as a
whole, will be Solvent.

(r) Titles to Properties. Each of the Borrower and its Subsidiaries has such
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the Borrower and its Subsidiaries delivered pursuant to
Section 6.1(o), except those which have been disposed of by the Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

(s) Liens. None of the properties and assets of the Borrower or any Subsidiary
thereof is subject to any Lien, except Permitted Liens. Neither the Borrower nor
any Subsidiary thereof has signed or authorized the filing of any financing
statement or any security agreement authorizing any secured party thereunder to
file any financing statement, except to perfect Permitted Liens.

 

84



--------------------------------------------------------------------------------

(t) [Intentionally Omitted].

(u) Litigation. Except for matters that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, there are
no actions, suits or proceedings pending nor, to the knowledge of the Borrower,
threatened in writing against or in any other way relating adversely to or
affecting the Borrower or any Subsidiary thereof or any of their respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority.

(v) Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default, or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by the Borrower or any Subsidiary thereof under any
Material Contract or judgment, decree or order to which the Borrower or its
Subsidiaries is a party or by which the Borrower or its Subsidiaries or any of
their respective properties may be bound in each case, that would reasonably be
expected to have a Material Adverse Effect.

(w) Senior Indebtedness Status. The Obligations of the Borrower and each other
Credit Party under this Agreement and each of the other Loan Documents rank and
shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” or otherwise treated as senior debt under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness of
such Person.

(x) OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower or any Guarantor: (i) is a Sanctioned Person, (ii) has more than
an aggregate amount of ten percent (10%) of its assets in Sanctioned Entities or
Sanctioned Countries, or (iii) derives more than an aggregate amount of ten
percent (10%) of its operating income from investments in, or transactions with
Sanctioned Persons, Sanctioned Entities or Sanctioned Countries. None of the
proceeds of any Loan will be used, and no proceeds of any Loan have been used,
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person, a Sanctioned Entity or a Sanctioned Country.

(y) [Intentionally Omitted].

(z) Disclosure. No financial statement, material report, material certificate or
other material information furnished in writing (taken as a whole) by or on
behalf of any of the Credit Parties to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, pro forma
financial information, estimated financial information and other projected or
estimated information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

85



--------------------------------------------------------------------------------

(aa) Security Documents. The Security Documents create valid and enforceable
security interests in, and Liens on, the Collateral purported to be covered
thereby. Except as set forth in the Security Documents, such security interests
and Liens are currently (or will be, upon (i) the filing of appropriate
financing statements with the Secretary of State of the state of incorporation
or organization for each Credit Party in favor of the Administrative Agent, on
behalf of the Lenders, and (ii) the Administrative Agent obtaining control or
possession over those items of Collateral in which a security interest is
perfected through control or possession) perfected security interests and Liens
in favor of the Administrative Agent, for the benefit of the Lenders, prior to
all other Liens other than Permitted Liens.

(bb) Foreign Corrupt Practices Act. Each of the Credit Parties and their
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto. None of the Credit
Parties or their Subsidiaries has made a payment, offering, or promise to pay,
or authorized the payment of, money or anything of value (i) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (ii) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (iii) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq.

SECTION 6.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VI and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), and solely
with respect to the Convio Entities, at the end of the Convio Acquisition
Completion Period (except those that are expressly made as of a specific date
other than the Closing Date) shall survive the Closing Date and shall not be
waived by the execution and delivery of this Agreement, any investigation made
by or on behalf of the Lenders or the Administrative Agent or any Extension of
Credit hereunder.

 

86



--------------------------------------------------------------------------------

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner set forth in Section 13.2, the Borrower
will furnish or cause to be furnished to the Administrative Agent at the
Administrative Agent’s Office at the address set forth in Section 13.1 and to
the Lenders at their respective addresses as set forth on the Register, or such
other office as may be designated by the Administrative Agent and Lenders from
time to time:

SECTION 7.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year, an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP (to the extent GAAP is
applicable to interim unaudited reports) and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by a Responsible Officer of the Borrower to present fairly
in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments. Delivery by the
Borrower to the Administrative Agent and the Lenders of the Borrower’s quarterly
report to the SEC on Form 10-Q with respect to any fiscal quarter, or the
availability of such report on EDGAR Online, within the period specified above
shall be deemed to be compliance by the Borrower with this Section 7.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income, retained earnings and cash flows
for the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the preceding Fiscal Year and prepared in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of national standing or
otherwise acceptable to the Administrative Agent (it being agreed that
PRICEWATERHOUSECOOPERS LLP is acceptable), and accompanied by a report thereon
by such certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP. Delivery by the Borrower to the Administrative Agent
and the Lenders of the Borrower’s annual report to the SEC on Form 10-K with
respect to any Fiscal Year, or the availability of such report on EDGAR Online,
within the period specified above shall be deemed to be compliance by the
Borrower with this Section 7.1(b).

(c) Annual Budget. As soon as practicable and in any event within ninety
(90) days after the end of each Fiscal Year commencing with Fiscal Year 2013, an
annual operating and capital budget of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, in a form and with calculations to be made in
a manner reasonably satisfactory to the Administrative Agent.

 

87



--------------------------------------------------------------------------------

SECTION 7.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 7.1(a) or (b), an Officer’s Compliance
Certificate.

SECTION 7.3 [Intentionally Omitted].

SECTION 7.4 Other Reports.

(a) Promptly upon receipt thereof, copies of material reports, if any, submitted
to the Borrower or its Board of Directors by its independent public accountants
in connection with the condition of the Borrower’s financial controls,
including, without limitation, any management report and any management
responses thereto; and

(b) such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

SECTION 7.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after a Senior Officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:

(a) the commencement of all material proceedings and investigations by or before
any Governmental Authority and all material actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses;

(b) any notice of any material violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of material violation of Environmental Laws;

(c) any attachment, judgment, lien, levy or order exceeding $10,000,000 that may
be assessed against or threatened against the Borrower or any Subsidiary
thereof; and

(d) any Default or Event of Default.

SECTION 7.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement or any of the Loan Documents, shall, at
the time the same is so furnished, comply with the representations and
warranties set forth in Sections 6.1(z).

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner provided for in Section 13.2, the
Borrower, subject to Section 1.9, will, and will cause each of its Subsidiaries
to:

SECTION 8.1 Preservation of Existence and Related Matters. Except as permitted
by Section 10.4, (a) preserve and maintain its separate corporate, limited
liability company, partnership or other entity existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business,
and (b) except where the failure to qualify or remain qualified as a foreign
corporation would not reasonably be expected to have a Material Adverse Effect,
qualify and remain qualified as a foreign corporation and authorized to do
business in each jurisdiction where the nature and scope of its activities
require it to so qualify under Applicable Law.

 

88



--------------------------------------------------------------------------------

SECTION 8.2 Maintenance of Property. Protect and preserve all material
properties necessary to its business; maintain in good working order and
condition, ordinary wear and tear excepted, all material properties (real and
personal) necessary to its business; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
material property necessary for the conduct of its business, so that the
business carried on in connection therewith may be conducted in a commercially
reasonable manner, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 8.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law.

SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 8.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all material Taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
material obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clauses (a) or (b) of this Section in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.

SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, except, in the case of clauses (a) and (b) below, as
would not reasonably be expected to have a Material Adverse Effect, (a) comply
with, and ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and

 

89



--------------------------------------------------------------------------------

comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of the party seeking indemnification
therefor.

SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) comply with all material applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans and all Multiemployer Plans, (b) not take
any action or fail to take action the result of which could be a liability to
the IRS or to the PBGC or to a Multiemployer Plan, (c) not participate in any
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) that could result in any penalty or Tax under
ERISA or the Code and (d) operate each Employee Benefit Plan in such a manner
that will not incur any tax liability under Section 4980B of the Code.

SECTION 8.9 [Intentionally Omitted].

SECTION 8.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time (no more frequently than
once for the Administrative Agent and the Lenders during any calendar year
unless an Event of Default shall have occurred and be continuing), upon
reasonable notice and during normal business hours, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.

SECTION 8.11 Additional Subsidiaries.

(a) Additional Domestic Subsidiaries. Subject to Section 1.9 and
Section 8.11(d), notify the Administrative Agent of the creation or acquisition
of any Material Domestic Subsidiary or the designation of any Subsidiary as a
Material Domestic Subsidiary and promptly thereafter (and in any event within
thirty (30) days or such later date as may be

 

90



--------------------------------------------------------------------------------

approved by the Administrative Agent in its sole discretion), cause such Person
to (i) become a Guarantor by delivering to the Administrative Agent, if such
Person is the initial Material Domestic Subsidiary, a duly executed Guaranty
Agreement and thereafter, for any other Material Domestic Subsidiary, a
supplement to such Guaranty Agreement, (ii) pledge a security interest in all
Collateral owned by such Subsidiary by delivering to the Administrative Agent a
duly executed supplement to each Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (iii) deliver to the Administrative Agent such
documents and certificates referred to in Sections 5.1 (a), (b), (e), and
(f)(ii) as may be reasonably requested by the Administrative Agent (including,
without limitation, charter documents and opinions of counsel), (iv) deliver to
the Administrative Agent such original Capital Stock or other certificates and
stock or other transfer powers evidencing the Capital Stock of such Person,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Person,
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a first tier Material Foreign Subsidiary of the Borrower
or any Material Domestic Subsidiary, and, promptly thereafter (and in any event
within forty-five (45) days after such request (or such later date as may be
approved by the Administrative Agent in its sole discretion)), cause (i) the
Borrower or the applicable Material Domestic Subsidiary to deliver to the
Administrative Agent Security Documents governed by the local laws of the
jurisdiction of organization of such Material Foreign Subsidiary pledging
sixty-five percent (65%) of the total outstanding voting Capital Stock, and 100%
of the total outstanding non-voting Capital Stock, of such Material Foreign
Subsidiary and a consent thereto executed by such new Material Foreign
Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such Material Foreign Subsidiary, together with an appropriate undated stock
power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such documents
and certificates referred to in Sections 5.1 (a), (b), (e), and (f)(ii) as may
be reasonably requested by the Administrative Agent (including, without
limitation, charter documents and opinions of counsel with respect to local
laws, each in form and substance acceptable to the Administrative Agent),
(iii) such Person to deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person and (iv) such Person to deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

(c) Pledged Stock. Cause each Credit Party to cause (i) 100% of the Capital
Stock in each of its Domestic Subsidiaries and (ii) 100% of the total
outstanding non-voting Capital Stock and 65% of the total outstanding voting
Capital Stock of each of its first tier Foreign Subsidiaries (without regard to
whether such Foreign Subsidiary is a Material Foreign Subsidiary), to the extent
owned by such Credit Party, to be subject at all times to a first priority and
perfected Lien in favor of the Administrative Agent pursuant to the terms of the
Pledge Agreement (other than Permitted Liens arising by operation of law).

 

91



--------------------------------------------------------------------------------

(d) Convio Entities. Notwithstanding the foregoing or anything to the contrary
set forth herein, neither the Borrower nor any Subsidiary thereof shall be
required to cause Convio or any Subsidiary thereof to become a Guarantor, cause
its Capital Stock to become Collateral or otherwise satisfy the requirements of
Sections 8.11(a), (b) and (c) until such date as is required under Section 1.9
(or such later date as may be approved by the Required Lenders).

(e) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition (for the avoidance of doubt,
including Caribou Acquisition Company), and such new Subsidiary at no time holds
any assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in
Section 8.11(a),(b) or (c), as applicable, until the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 8.11(a), (b) or
(c), as applicable, within ten (10) Business Days of the consummation of such
Permitted Acquisition).

SECTION 8.12 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to finance the purchase of Capital Stock under the
Tender Offer and pursuant to the Approved Convio Purchase Agreement, (b) to
finance the acquisition of Capital Assets, (c) to finance Permitted
Acquisitions, (d) to pay Transaction Costs, (e) to refinance existing
Indebtedness of the Borrower and its Subsidiaries, and (e) for working capital
and general corporate uses of the Borrower and its Subsidiaries, including the
payment of certain fees, commissions and expenses incurred in connection with
the transactions contemplated hereby (to the extent not otherwise paid in cash
by the Borrower).

SECTION 8.13 Further Assurances.

(a) Make, execute and deliver all such additional and further acts, things,
deeds and instruments as the Administrative Agent, the Issuing Lenders or the
Required Lenders (through the Administrative Agent) may reasonably require to
document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent, the Issuing Lenders and the
Lenders their respective rights under this Agreement, the Letters of Credit and
the other Loan Documents.

(b) Deliver to the Administrative Agent within 10 days after the date hereof (as
such deadline may be extended by the Administrative Agent in its sole
discretion) (i) all certificated Capital Stock subject to the Security Documents
and required to be delivered pursuant to the terms thereof and (ii) executed
acknowledgments to the Pledge Agreement by each Subsidiary of the Borrower whose
Capital Stock is subject to the Pledge Agreement, each in form and substance
acceptable to the Administrative Agent.

 

92



--------------------------------------------------------------------------------

SECTION 8.14 Tender Offer and Approved Convio Purchase Agreement. The Borrower
shall use its reasonable efforts to consummate and to cause Convio to consummate
the transactions contemplated by the Approved Convio Purchase Agreement and the
Tender Offer in accordance and pursuant to the terms thereof (including, without
limitation, the consummation of the Convio Merger). The Borrower shall use its
reasonable efforts to cause all of the foregoing to be completed by the end of
the Convio Acquisition Completion Period.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not yet due) have been paid in full (or, in the case of Letters of Credit, cash
collateralized) and the Commitments terminated, unless consent has been obtained
in the manner set forth in Section 13.2, the Borrower and its Subsidiaries on a
Consolidated basis (subject to Section 1.9) will not:

SECTION 9.1 Leverage Ratio: As of any fiscal quarter end, permit the ratio (the
“Leverage Ratio”) of (a) Total Indebtedness on such date to (b) EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date to be greater than: (i) 3.25 to 1.00 for the fiscal quarters ending
March 31, 2012, June 30, 2012 and September 30, 2012; (ii) 3.00 to 1.00 for the
fiscal quarters ending December 31, 2012, March 31, 2013 and June 30, 2013; and
(iii) for each fiscal quarter thereafter, 2.75 to 1.00; provided, however, that
the Leverage Ratio for any fiscal quarter may be increased by the Borrower by
.25 (for example, from 3.25 to 3.50 for the fiscal quarter ending June 30, 2012)
if such increase satisfies the Leverage Ratio Increase Requirements. No increase
shall be given effect unless all of the Leverage Ratio Increase Requirements are
satisfied.

Notwithstanding anything to the contrary set forth herein, if the acquisition of
Convio pursuant to the Approved Convio Purchase Agreement is consummated
(i) after March 15, 2012 and on or before March 31, 2012, the Leverage Ratio for
the fiscal quarter ending March 31, 2012 shall be calculated using the Net
Leverage Ratio, (ii) after June 15, 2012 and on or before June 30, 2012, the
Leverage Ratio for the fiscal quarter ending June 30, 2012 shall be calculated
using the Net Leverage Ratio and (iii) after September 15, 2012 and on or before
September 30, 2012, the Leverage Ratio for the fiscal quarter ending
September 30, 2012 shall be calculated using the Net Leverage Ratio.

SECTION 9.2 Interest Coverage Ratio: As of any fiscal quarter end, permit the
ratio of (a) EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date to (b) Interest Expense for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date to be less than 3.50 to 1.0.

SECTION 9.3 Maximum Capital Expenditures: Permit Capital Expenditures made
during any Fiscal Year to exceed the sum of (a) (i) for the fiscal year ending
December 31, 2012, $40,000,000 and (ii) for each Fiscal Year thereafter, the
greater of (A) $40,000,000 and (B) 10% of the Consolidated revenue of the
Borrower and its Subsidiaries for such Fiscal Year plus (b) in

 

93



--------------------------------------------------------------------------------

the case of clause (a)(ii) above, the unused amount available for Capital
Expenditures under this Section 9.3 for the immediately preceding Fiscal Year
(excluding any carry forward available from any prior Fiscal Year); provided,
that with respect to any Fiscal Year, Capital Expenditures made during such
Fiscal Year shall be deemed to be made first with respect to the applicable
limitation for such Fiscal Year and then with respect to any carry forward
amount to the extent applicable. For purposes hereof, Consolidated revenue of
the Borrower and its Subsidiaries shall be adjusted on a pro forma basis, in a
manner reasonably acceptable to the Administrative Agent, to include, as of the
first day of any applicable period, any Permitted Acquisitions closed during
such period.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner set forth in Section 13.2, the Borrower
has not, will not and will not permit any of its Subsidiaries (subject to
Section 1.9) to:

SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Obligations (excluding Bank Product Debt permitted pursuant to
Section 10.1(b));

(b) Indebtedness incurred in connection with (i) Bank Products and (ii) other
Hedging Agreements with a counterparty (other than a Lender or an Affiliate of a
Lender) and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent;

(c) Indebtedness of the Borrower and its Subsidiaries incurred in connection
with Capital Leases and purchase money Indebtedness in an aggregate amount not
to exceed $25,000,000 on any date of determination;

(d) Guaranty Obligations with respect to Indebtedness permitted under this
Section 10.1;

(e) Indebtedness owed by (i) any Guarantor to the Borrower, (ii) the Borrower to
any Guarantor, (iii) any Guarantor to any other Guarantor, (iv) any Subsidiary
that is not a Guarantor to any other Subsidiary that is not a Guarantor, (v) any
Subsidiary that is not a Guarantor to the Borrower or any Guarantor in an amount
not to exceed $15,000,000, or (vi) the Borrower or any Guarantor to any
Subsidiary that is not a Guarantor in an amount not to exceed $15,000,000;

(f) Subordinated Indebtedness; provided that in the case of each issuance of
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness and (ii) the

 

94



--------------------------------------------------------------------------------

Administrative Agent shall have received reasonably satisfactory written
evidence that the Borrower would be in compliance with all covenants contained
in this Agreement on a pro forma basis after giving effect to the issuance of
any such Subordinated Indebtedness;

(g) Indebtedness incurred by the Borrower or any Subsidiary thereof arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations in incurred or assumed in connection with any Permitted
Acquisition to the extent permitted pursuant to Section 10.3(g);

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Indebtedness of Foreign Subsidiaries of the Borrower in
an aggregate principal amount not to exceed $15,000,000 at any time outstanding;
provided that such Indebtedness shall at all times be and remain non-recourse to
any Credit Party;

(i) additional unsecured Indebtedness in an aggregate principal amount not to
exceed $250,000,000 at any time outstanding; provided that, (x) for Indebtedness
(other than Indebtedness among the Borrower and its Subsidiaries) which in the
aggregate does not exceed $25,000,000 (whether incurred in a single transaction,
a series of related transactions, or incurred from time to time), the Credit
Parties shall be required, on a pro forma basis, to be in compliance with each
of the financial covenants set forth in Section 9.1 and Section 9.2 at the time
of incurrence of such Indebtedness (with the understanding that no certificate
of a Responsible Officer shall be required to be delivered to demonstrate such
pro forma compliance under this clause (x)), and (y), in the case of the
incurrence of any additional unsecured Indebtedness (other than Indebtedness
among the Borrower and its Subsidiaries) in a single transaction, a series of
related transactions or incurred from time to time in an aggregate amount in
excess of the $25,000,000 referenced in clause (x), (i) the Credit Parties have
delivered a certificate (including reasonably detailed supporting calculations
related to the matters set forth in such certificate) of a Responsible Officer
of the Borrower to the Administrative Agent to the effect that, after giving
effect to such Indebtedness (and any Permitted Acquisition or disposition
consummated concurrently and in connection with such Indebtedness) on a
pro forma basis, the Credit Parties are in compliance with each of the financial
covenants set forth in Section 9.1 and Section 9.2; provided, that subsequent to
the incurrence of Indebtedness in an aggregate amount in excess of the
$25,000,000 referenced in clause (x), no such certificate shall be required to
be delivered with respect to Indebtedness incurred pursuant to a single
transaction, if such Indebtedness does not exceed $5,000,000 in the aggregate,
(ii) the maturity date of such Indebtedness shall be no earlier than the date
which is six months following the Maturity Date and such Indebtedness shall not
be subject to amortization or prepayment prior to such date and (iii) the terms
and conditions of such Indebtedness (including, without limitation, financial
covenants, affirmative covenants, negative covenants, representations and
warranties and defaults) are (taken as a whole) no more restrictive than the
terms and conditions set forth in the Loan Documents;

(j) other Indebtedness of Credit Parties in an amount not to exceed $15,000,000
and secured by a Lien permitted pursuant to Section 10.2(k);

 

95



--------------------------------------------------------------------------------

(k) Indebtedness existing on the Closing Date and listed on Schedule 10.1 and
the renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount) thereof;

(l) other unsecured Indebtedness in an aggregate principal amount not to exceed
$2,500,000 at any time outstanding for Letters of Credit not issued by the
Issuing Lenders hereunder;

(m) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business, and any refinancing
thereof to the extent not provided to secure the repayment of other
Indebtedness; and

(n) Indebtedness (i) of a Person that becomes a Subsidiary of the Borrower after
the Closing Date in connection with any Permitted Acquisition or (ii) assumed in
connection with any assets acquired in connection with any Permitted
Acquisition, and the refinancing, refunding, renewal and extension (but not the
increase in the aggregate principal amount) thereof; provided, that such
Indebtedness (x) exists at the time such Person becomes a Subsidiary or such
assets are acquired and is not created in contemplation of, or in connection
with, such Person becoming a Subsidiary or such assets being acquired and
(y) shall not exceed $5,000,000 in the aggregate on any date of determination;

provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any Guarantors (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling the Borrower to
pay the Obligations.

SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its assets or properties (including, without
limitation, shares of Capital Stock), real or personal, whether now owned or
hereafter acquired, except:

(a) Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) not yet due or as to which the period
of grace (not to exceed thirty (30) days), if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(b) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than sixty
(60) days or (ii) which are being contested in good faith and by appropriate
proceedings;

(c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

 

96



--------------------------------------------------------------------------------

(d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate do not result in a Material Adverse Effect and which do
not, in any case, detract from the value of such property or impair the use
thereof in the ordinary conduct of business;

(e) Liens securing the Obligations;

(f) Liens not otherwise permitted by this Section and in existence on the
Closing Date and described on Schedule 10.2;

(g) Liens securing Indebtedness permitted under Section 10.1(c); provided that
(i) such Liens shall be created substantially simultaneously with or within 180
days of the acquisition or lease of the related asset, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;

(h) deposits to secure the performance of bids, tenders, trade contracts,
liability to insurance carriers and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds, contractual or warranty obligations and other obligations of
a like nature incurred in the ordinary course of business;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.1(n) or securing appeal or other surety bonds
related to such judgments;

(j) Liens solely on the assets of Foreign Subsidiaries of the Borrower securing
Indebtedness of the Foreign Subsidiaries that is permitted pursuant to
Section 10.1(h); provided that such Liens shall not extend to any assets of any
Credit Party or any of its Domestic Subsidiaries;

(k) Liens securing Indebtedness permitted under Section 10.1(j); provided that
any such Lien covers specifically enumerated items of personal property and does
not constitute a Lien on all assets of the Credit Parties;

(l) Liens securing Indebtedness permitted under Section 10.1(m);

(m) Liens on assets of any Subsidiary acquired pursuant to a Permitted
Acquisition, or on assets of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition (provided
that such Liens (i) are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, (ii) are applicable only to specific assets,
(iii) are not “blanket” or all asset Liens and (iv) do not attach to any other
property or assets of any Credit Party);

(n) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii)

 

97



--------------------------------------------------------------------------------

Liens of any depositary bank in connection with statutory, common law and
contractual rights of set-off and recoupment with respect to any deposit account
of the Borrower or any of its Subsidiaries;

(o) any extension, renewal or replacement of any Lien permitted by clauses
(a) through (n); provided that (i) the Liens permitted under this clause
(o) shall not (A) secure any Indebtedness other than the Indebtedness that was
secured by the Lien being extended, renewed or replaced and (B) be extended to
cover any property that was not encumbered by the Lien being extended, renewed
or replaced; (ii) the principal amount of Indebtedness secured by the Lien
permitted by this clause (o) shall not be increased over the principal amount of
such Indebtedness immediately prior to such extension, renewal or replacement
and (iii) both before and after giving effect to such extension, renewal or
replacement, no Default or Event of Default shall occur and be continuing or
would result therefrom;

(p) Liens arising from precautionary UCC filings regarding “true” operating
leases; and

(q) Liens not otherwise permitted hereunder on assets other than the Collateral
securing obligations not at any time exceeding in the aggregate $2,500,000.

SECTION 10.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire any Capital Stock, interests in
any partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, any loans, advances or extensions of credit to, or
any investment in cash or by delivery of property in, any Person except:

(a) investments in any of the following (collectively “Cash Equivalents”);

(i) with commercial banks or savings banks or savings and loan associations each
having membership either in the FDIC or the deposits of which are insured by the
FDIC and in amounts not exceeding the maximum amounts of insurance thereunder;

(ii) any variable or fixed rate notes (other than notes of the type described in
clause (ix) below) issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within twelve (12) months of the date
of acquisition;

(iii) auction preferred stocks having the highest short-term credit rating by
S&P or Moody’s; investments as of the Closing Date in Subsidiaries existing on
the Closing Date;

(iv) marketable direct obligations issued or unconditionally guaranteed by the
United States or any agency thereof maturing within one (1) year from the date
of acquisition thereof;

 

98



--------------------------------------------------------------------------------

(v) commercial paper or banker’s acceptances maturing no more than three hundred
sixty-four (364) days from the date of creation thereof and currently having a
rating of either A-2 (or the equivalent thereof) or better by S&P or P-2 (or the
equivalent thereof) or better by Moody’s;

(vi) certificates of deposit maturing no more than three hundred sixty-four
(364) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States, each having combined capital,
surplus and undivided profits of not less than $250,000,000 and having a rating
of “A” or better by a nationally recognized rating agency; provided, that,
unless otherwise approved by the Administrative Agent, the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit and $10,000,000 for any one such bank;

(vii) time deposits maturing no more than three hundred sixty-four (364) days
from the date of creation thereof

(viii) repurchase agreements with a term of not more than thirty (30) days with
a bank or other trust company (including a Lender) or a recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully and unconditionally guaranteed or insured by the
United States;

(ix) obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities and paying interest which
is exempt from federal tax, provided that the maturity of such debt is three
hundred sixty-four (364) days or less and such debt is rated at least A1 or
MIG-1 by Moody’s or at least A by S&P;

(x) variable rate demand notes (low floaters) to the extent such notes may be
sold at no less than par upon not more than (7) days notice and so long as such
obligations have been provided credit support by the issuance of a letter of
credit from a commercial bank meeting the description in clause (iv) above;

(xi) investments, classified in accordance with GAAP as current assets of the
Borrower and its Subsidiaries, in marketable short term money market mutual
funds registered under the Investment Company Act of 1940, as amended, which are
administered by institutions that have the highest rating obtainable from either
Moody’s, S&P or Morningstar and which invest substantially all of their assets
in investments of the types described in clauses (i) through (x) above; and

(xii) other similar investments approved by the Administrative Agent, including
without limitation, investments by Foreign Subsidiaries that are substantially
similar to those described in the foregoing clauses (i) through (xi) in any
country outside the United States in which such Person is organized; and

(b) (i) investments in Subsidiaries as of the Closing Date; (ii) additional
investments in Domestic Subsidiaries; (iii) investments in Subsidiaries formed
or acquired after the Closing

 

99



--------------------------------------------------------------------------------

Date made in accordance with the terms and conditions of this Agreement; and
(iv) the other loans, advances and investments existing on the Closing Date
which are described on Schedule 10.3;

(c) Bank Products and Hedging Agreements permitted pursuant to Section 10.1;

(d) purchases of assets in the ordinary course of business;

(e) investments in the form of loans and advances to directors, officers and
employees in the ordinary course of business, which, in the aggregate, do not
exceed at any time $500,000;

(f) intercompany Indebtedness permitted pursuant to Section 10.1(e);

(g) investments by the Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements:

(i) the Person to be acquired shall be in a substantially similar or
complementary line of business as the Borrower;

(ii) evidence of approval of the acquisition by the acquiree’s board of
directors or equivalent governing body or a copy of the opinion of counsel
delivered by legal counsel to the acquiree in connection with the acquisition
which evidences such approval or opines that such approval is not required shall
be delivered to the Administrative Agent at the time the documents referred to
in clause (vii) of this Section 10.3(g) are required to be delivered;

(iii) if the aggregate amount of cash consideration and any assumed debt,
earn-outs (valued at an amount reasonably determined in good faith by the
Borrower to be payable in connection with such earn-outs) and deferred payments
for any such acquisition (A) is less than $50,000,000, the Borrower shall not be
required to deliver notice to the Administrative Agent or the Lenders, (B) is
greater than or equal to $50,000,000 but equal to or less than $100,000,000, a
description of such acquisition in the form customarily prepared by the Borrower
shall be delivered to the Administrative Agent and the Lenders within thirty
(30) days following the consummation of such acquisition and (C) exceeds
$100,000,000, a description of such acquisition in the form customarily prepared
by the Borrower shall have been delivered to the Administrative Agent and the
Lenders prior to the consummation of such acquisition;

(iv) if the Borrower is a party to such transaction, the Borrower shall be
survivor of such transaction and no Change of Control shall have been effected
thereby;

(v) if (A) the Person to be acquired will become, or be merged into, a Foreign
Subsidiary in connection with such acquisition or (B) the acquisition of all of
the business or a line of business of a Person will be made by a Foreign
Subsidiary, the aggregate amount of cash consideration and any assumed debt,
earn-outs (valued at any

 

100



--------------------------------------------------------------------------------

amount reasonably determined in good faith by the Borrower to be payable in
connection with such earn-outs) and deferred payments for any such acquisition
shall not exceed $50,000,000;

(vi) the Borrower shall have demonstrated to the Administrative Agent (as of the
date of the proposed acquisition and after giving effect thereto and to any
extensions of credit (including any Extension of Credit) made or to be made in
connection therewith) (A) pro forma compliance with the covenant contained in
and in the manner set forth in Section 9.2, (B) the pro forma Leverage Ratio is
and will be less than the Required Acquisition Leverage Ratio, (C) no Default or
Event of Default shall have occurred and be continuing both before and after
giving effect to the acquisition and (D) the Liquidity Amount is at least
$15,000,000;

(vii) the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11; and

(viii) the Borrower shall provide such other documents and other information as
may be reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) in connection with the proposed acquisition;

(h) (i) investments made by any Subsidiary that is not a Credit Party in any
other Subsidiary that is not a Credit Party and (ii) investments by the Borrower
or any Subsidiary thereof in Foreign Subsidiaries not in the form of
acquisitions covered by Section 10.3(g) in an aggregate amount not to exceed
$20,000,000 at any time outstanding;

(i) investments in joint ventures (including a joint venture where the Borrower
or a Subsidiary contributes assets to the joint venture); provided that the
aggregate amount of all such investments does not exceed $20,000,000 outstanding
at any time;

(j) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and investments received
in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with customers and suppliers;

(k) additional loans, advances and/or investments of a nature not contemplated
by the foregoing clauses hereof; provided that the aggregate amount or value of
such loans, advances and/or investments outstanding pursuant to this clause (k)
shall not exceed $25,000,000 at any time; and

(l) acquisition of Convio pursuant to the Approved Convio Purchase Agreement and
investments during the Convio Acquisition Completion Period constituting
purchases of Capital Stock pursuant to the Tender Offer and the Approved Convio
Purchase Agreement.

 

101



--------------------------------------------------------------------------------

SECTION 10.4 Limitations on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
(i) the Borrower (provided that the Borrower shall be the continuing or
surviving Person) or (ii) another Subsidiary of the Borrower (provided that if a
Guarantor is a part of such transaction, a Guarantor shall be the continuing or
surviving Person; provided further that if a Wholly-Owned Subsidiary is a part
of such transaction, a Wholly-Owned Subsidiary shall be the continuing or
surviving Person);

(b) any Subsidiary may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
other Wholly-Owned Subsidiary; provided that (i) if the transferor in such a
transaction is a Guarantor and the transferee is not a Credit Party, the fair
market value of the assets subject to such transaction together with investments
permitted under Section 10.3(h)(ii) shall not exceed $20,000,000, and (ii) if
the transferor in such a transaction is not a Credit Party and the transferee in
such a transaction is the Borrower or a Guarantor, then the sale, lease,
transfer or other disposition shall not be for an amount greater than the fair
market value of the assets subject to such transaction;

(c) any Wholly-Owned Subsidiary of the Borrower may merge into the Person such
Wholly-Owned Subsidiary was formed to acquire in connection with a Permitted
Acquisition;

(d) any Subsidiary of the Borrower may wind-up into the Borrower or any
Guarantor; and

(e) the Convio Merger.

SECTION 10.5 Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:

(a) the sale of inventory in the ordinary course of business;

(b) the disposition of worn, damaged, surplus or obsolete assets or other assets
no longer used or usable in the business of the Borrower or any of its
Subsidiaries;

(c) the transfer of assets to the Borrower or any Guarantor pursuant to
Section 10.4;

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(e) the disposition of any Hedging Agreement;

(f) the disposition of investments in cash and Cash Equivalents;

 

102



--------------------------------------------------------------------------------

(g) non-exclusive licenses of intellectual property in the ordinary course of
business;

(h) (i) the transfer by any Credit Party of its assets to any other Credit
Party, (ii) the transfer by any Subsidiary of the Borrower that is not a
Guarantor of its assets to any Credit Party (provided that in connection with
any new transfer, such Credit Party shall not pay more than an amount equal to
the fair market value of such assets as determined in good faith at the time of
such transfer) and (iii) the transfer by any Subsidiary of the Borrower that is
not a Guarantor of its assets to any other Subsidiary of the Borrower that is
not a Guarantor;

(i) additional dispositions of assets not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $25,000,000 during any Fiscal Year;
and

(j) any disposition of all or any portion of the business, assets or properties
of the Borrower or its Subsidiaries to the extent required to avoid the entry of
an injunction to prohibit, prevent or restrict the consummation of the Convio
Merger sought or issued by the U.S. Department of Justice under any United
States antitrust, competition or trade regulatory Applicable Law of any
Governmental Authority; provided, that such actions do not individually or in
the aggregate have a Material Adverse Effect on the Borrower and its
Subsidiaries (including Convio and its Subsidiaries taken as a whole).

SECTION 10.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure would reasonably be expected to have a Material Adverse
Effect; provided that:

(a) the Borrower or any Subsidiary may pay dividends in shares of its own
Capital Stock;

(b) any Subsidiary may pay cash dividends to a Credit Party and may repurchase
shares of its Capital Stock from a Credit Party;

(c) the Borrower may purchase, redeem or otherwise acquire Capital Stock of the
Borrower or warrants or options to acquire any such Capital Stock with the
proceeds received from the substantially concurrent issue of new shares of
Capital Stock of the Borrower; and

(d) the Borrower may pay dividends to holders of its Capital Stock and/or
repurchase shares of its Capital Stock; provided that on the date such dividend
is paid and/or shares of Capital Stock are repurchased and after giving effect
thereto and to any extension of credit (including any Extension of Credit) made
in connection therewith: (i) no Default or Event of Default shall have occurred
and be continuing; and (ii) if the pro forma Leverage Ratio as of such date is
equal to or greater than 2.50 to 1.00, then the amount of such dividend or
repurchase, when taken together with all other such dividends and repurchases
during such Fiscal Year, does not exceed $30,000,000 in the aggregate; provided,
that such limit shall not apply when the pro forma Leverage Ratio is less than
2.50 to 1.00; provided, further, that amounts paid when the pro forma Leverage
Ratio is less than 2.50 to 1.00 shall count against the annual $30,000,000 cap
when the pro forma Leverage Ratio is equal to or greater than 2.50

 

103



--------------------------------------------------------------------------------

to 1.00; provided, further that the foregoing shall not operate to prevent the
making of dividends or repurchasing previously declared by the Borrower so long
as (i) at the declaration date, such dividend or repurchase was permitted by the
foregoing and (ii) such dividend or repurchase is consummated within the earlier
of 60 days and any date under Applicable Law on which such dividend or
repurchase must be consummated.

SECTION 10.7 Limitations on Exchange and Issuance of Capital Stock. Issue, sell
or otherwise dispose of any class or series of Capital Stock that, by its terms
or by the terms of any security into which it is convertible or exchangeable,
is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness not permitted hereunder or
(b) required to be redeemed or repurchased (other than on terms permitted under
Section 10.6), including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.

SECTION 10.8 Transactions with Affiliates. Except for (a) transactions permitted
by Sections 10.3, 10.4, 10.6, 10.7, (b) those transactions existing on the
Closing Date and identified on Schedule 10.8, (c) transactions among Credit
Parties, (d) normal compensation, indemnity and reimbursement of reasonable
expenses of officers, directors and employees, (e) the issuance of Capital Stock
in the Borrower to any officer, director, employee or consultant of the Borrower
and its Subsidiary, or (f) any issuance of Capital Stock of the Borrower or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment agreements, stock options and stock ownership
plans of the Borrower or any of its Subsidiaries, directly or indirectly
(i) make any loan or advance to, or purchase or assume any note or other
obligation to or from, any of its officers, directors or Affiliates, or to or
from any member of the immediate family of any of its officers, directors or
Affiliates, or (ii) enter into, or be a party to, any other transaction not
described in clause (i) above with any of its Affiliates, except upon fair and
reasonable terms, taken as a whole, and are no less favorable, taken as a whole,
to it than it would obtain in a comparable arm’s length transaction with a
Person not its Affiliate.

SECTION 10.9 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except, subject to Section 13.10, as permitted by or in
accordance with, GAAP or (b) amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents), in each case
of this clause (b) in any manner adverse in any material respect to the rights
or interests of the Lenders (it being agreed that changing such Person’s name or
jurisdiction of organization is not adverse to the Lenders if the Borrower
provides written notice of such change at least 10 Business Days (or such
shorter time as agreed to by the Administrative Agent) prior to such change).

SECTION 10.10 Amendments; Payments and Prepayments of Subordinated Indebtedness.

(a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness in any respect which would
materially adversely affect the rights or interests of the Administrative Agent
and Lenders hereunder.

 

104



--------------------------------------------------------------------------------

(b) Make any payment or prepayment on, or redeem or acquire for value
(including, without limitation, (i) by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due and (ii) at the maturity thereof) any Subordinated Indebtedness, except
pursuant to the terms of the applicable subordination agreement or refinancings,
refundings, renewals, extensions or exchange of any Subordinated Indebtedness
permitted by Section 10.1(f).

SECTION 10.11 Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Capital Stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 10.12 Nature of Business. Substantively alter in any material respect
the character or conduct of the business conducted by the Borrower and its
Subsidiaries, taken as a whole, as of the Closing Date.

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1 Events of Default. Subject to Section 1.9, each of the following
shall constitute an Event of Default, whatever the reason for such event and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment or order of any court or any order, rule or
regulation of any Governmental Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of three
(3) Business Days.

 

105



--------------------------------------------------------------------------------

(c) Misrepresentation. Any representation, warranty, certification or written
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1, 7.2 or 7.5(d) or Articles IX or X of this
Agreement.

(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.

(f) Hedging Agreement. The Borrower or any other Credit Party shall default in
the performance or observance of any term, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owed by such Credit Party as a result thereof exceeds
$15,000,000.

(g) Indebtedness Cross-Default. The Borrower or any other Credit Party shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $15,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $15,000,000 or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, any such Indebtedness to become due prior to its stated maturity
(any applicable grace period having expired); provided, however, that no Event
of Default shall arise hereunder in respect of Indebtedness secured by Capital
Stock of Convio for so long as such Capital Stock constitutes “margin stock”
under Regulation T, U or X of the Board of Governors of the Federal Reserve
System.

(h) [Intentionally Omitted].

 

106



--------------------------------------------------------------------------------

(i) Change in Control. A Change in Control shall occur.

(j) Voluntary Bankruptcy Proceeding. Any Credit Party or any Voluntary
Proceeding Subsidiary shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate or other organizational action for the
purpose of authorizing any of the foregoing. For purposes of this clause (j),
“Voluntary Proceeding Subsidiary” means any Subsidiary of the Borrower that
individually (i) owns assets with a fair market value in excess of five percent
(5%) of the Consolidated assets of the Borrower and its Subsidiaries as of the
most recent Fiscal Year end or (ii) accounted for more than five percent (5%) of
EBITDA of the Borrower and its Subsidiaries for the most recently ended Fiscal
Year; provided, however, if Subsidiaries (x) that are not Credit Parties or
Voluntary Proceeding Subsidiaries and (y) in the aggregate own assets with a
fair market value in excess of ten percent (10%) of the Consolidated assets of
the Borrower and its Subsidiaries as of the most recent Fiscal Year end or
account for more than ten percent (10%) of EBITDA of the Borrower and its
Subsidiaries for the most recently ended Fiscal Year, are subject to actions or
proceedings under this clause (j), then all Subsidiaries of the Borrower shall
be subject to this clause (j), irrespective of whether they otherwise qualify as
Credit Parties or Voluntary Proceeding Subsidiaries.

(k) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Credit Party thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrower or any Credit Party thereof or for all or any substantial part
of their respective assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of sixty (60) consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such federal
bankruptcy laws) shall be entered.

(l) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto (except in the event this
Agreement or other Loan Document is, by its terms, terminated and no longer in
force) or any such Person shall so state in writing.

(m) Termination Event. The occurrence of any of the following events, if any
such event would reasonably be expected to have a Material Adverse Effect:
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan, Multiemployer Plan,
ERISA or the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions to such Pension Plan or Multiemployer Plan, (ii) the value of the
accumulated plan benefits under any Pension Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those

 

107



--------------------------------------------------------------------------------

prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all plan assets allocable to such liabilities under Title IV of
ERISA (excluding any accrued but unpaid contributions) by $1,000,000 or more,
(iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$1,000,000.

(n) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $15,000,000 in any Fiscal Year
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), shall be entered against the Borrower or any
Credit Party by any court and such judgment or order shall continue without
having been discharged, vacated, stayed or bonded pending appeal for a period of
thirty (30) days after the entry thereof.

SECTION 11.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations and Bank Product Debt), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of a Bankruptcy Event
of Default, the Credit Facility shall be automatically terminated and all
Obligations (other than Hedging Obligations and Bank Product Debt) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations (other than contingent indemnification
obligations not yet due and Bank Product Debt) shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

 

108



--------------------------------------------------------------------------------

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 11.4 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 11.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lenders
in proportion to the respective amounts described in this clause First payable
to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Bank Product
Debt (ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and any Bank Product Debt
(including any termination payments thereon) (ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them);

 

109



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of each Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations not yet due) have been indefeasibly paid in full, to
the Borrower or as otherwise required by Law.

SECTION 11.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered to, and if required by the Required Lenders
shall, by intervention in such proceeding or otherwise:

(a) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 13.3) allowed in such
judicial proceeding; and

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XII

THE ADMINISTRATIVE AGENT SECTION

SECTION 12.1 Appointment and Authority.

Wells Fargo Bank, National Association acted as “Administrative Agent” under the
Existing Credit Agreement. Upon the effectiveness of the amendment and
restatement of the

 

110



--------------------------------------------------------------------------------

Existing Credit Agreement pursuant to the terms hereof, each of the parties
hereto agrees that Wells Fargo Bank, National Association shall cease to
constitute the Administrative Agent hereunder, and shall have no duties or
responsibilities hereunder as the Administrative Agent, and that JPMCB shall
constitute the Administrative Agent hereunder and under the other Loan Documents
upon the effectiveness of such amendment and restatement.

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints JPMCB on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lenders, and
neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

SECTION 12.2 Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender, or an Issuing Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any subagents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

111



--------------------------------------------------------------------------------

SECTION 12.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its obligations
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.2, 11.3 and 13.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

112



--------------------------------------------------------------------------------

SECTION 12.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 12.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders and/or the Borrower. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders; provided, however, that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

SECTION 12.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other

 

113



--------------------------------------------------------------------------------

Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 12.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent, each Issuing Lender,
and the Swingline Lender, in their capacities hereunder and their Affiliates and
their respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against any such indemnitee in any way relating to or arising out of
any Loan Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by any such indemnitee under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from such indemnitee’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction. The agreements in this Section
shall survive the termination of this Agreement and payment of the Notes, any
Reimbursement Obligation and all other amounts payable hereunder.

SECTION 12.8 Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Credit Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

SECTION 12.9 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower so long as no Event of Default has occurred and is
outstanding (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such

 

114



--------------------------------------------------------------------------------

earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided the Borrower consents to such appointment (such consent not to be
unreasonably withheld or delayed); provided, further, no such Borrower consent
shall be required if an Event of Default has occurred and is outstanding.
Whether or not a successor has been appointed, such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower (such consent not to be unreasonably withheld or delayed), appoint
a successor; provided, further no such Borrower consent shall be required if an
Event of Default has occurred and is outstanding. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article XII and Section 13.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by JPMCB, as Administrative Agent pursuant to this Section
shall also constitute its resignation as an Issuing Lender, and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the

 

115



--------------------------------------------------------------------------------

retiring Issuing Lender, and Swingline Lender, (ii) the retiring Issuing Lender,
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 12.10 Collateral and Guaranty Matters.

(a) The Lenders and each Bank Product Provider irrevocably authorize and direct
the Administrative Agent:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations and Bank Product Debt and Hedging Obligations that
are not then due and payable) and the expiration or termination of all Letters
of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Issuing Lender shall have been made), (B) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under the
Loan Documents, or (C) subject to Section 13.2, if approved, authorized or
ratified in writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 10.1(c); and

(iii) to release any Guarantor from its obligations under the applicable
Guaranty Agreement and other Loan Documents if such Person ceases to be a
Guarantor as a result of a transaction permitted hereunder.

(b) In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrower’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any Guarantor
from its obligations under the Guaranty Agreement pursuant to this Section.

SECTION 12.11 Bank Products.

Except as otherwise provided herein, no Bank Product Provider that obtains the
benefits of Sections 11.2, 11.3 and 11.4, any Guaranty Agreement or any
Collateral by virtue of the provisions hereof or of any Guaranty Agreement or
any Security Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. The Administrative Agent
shall not be

 

116



--------------------------------------------------------------------------------

required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Bank Products unless the
Administrative Agent has received written notice (including, without limitation,
a Bank Product Provider Notice) of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to the Borrower:   

Blackbaud, Inc.

2000 Daniel Island Dr.

Charleston, SC 29492-7541

  

Attention: Chief Financial Officer

Telephone No.: (843) 216-6200

Telecopy No.: (843) 216-3676

With Copies to:   

Jones Day

222 E. 41st Street

New York, New York 10017

  

Attn: Brett Barragate

Telephone No.: (212) 326-3446

Email: bpbarragate@jonesday.com

If to JPMCB as    Administrative Agent:    JPMorgan Chase Bank, N.A.    10 South
Dearborn, 7th Floor    Chicago, IL 60603-2300

 

 

117



--------------------------------------------------------------------------------

   Attention: Nanette Wilson    Telephone No.: (312) 385-7084    Telecopy No.:
(888) 292-9533    Email: e-jpm.agency.servicing.4@jpmchase.com
If to J.P. Morgan Europe   

Limited pursuant to

a notice with respect to

a Foreign Currency under

the Designated Currency

   Tranche:    J.P. Morgan Europe Limited    125 London Wall    London EC2Y 5AJ
United Kingdom    Attention: Manager, Loan & Agency Services    Telecopy No.:
+44 (0) 207 777 2360 With Copies to:    JPMorgan Chase Bank, N.A.    712 Main
Street, 8th Floor North    Houston, TX 77002    Attention: Janice Carter   
Telephone No.: (713) 216-4383    Telecopy No.: (713) 216-4651    Email:
Janice.Carter@jpmorgan.com If to any Lender:    To the address set forth on the
Register

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

SECTION 13.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) [Intentionally Omitted];

 

118



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11.2) or the amount of Loans of any Lender
without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document (other than any payments due
under Section 2.4(b)(ii) without the written consent of each Lender directly
affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 4.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) if the effect of such amendment would be to reduce the rate of interest
on any Loan or L/C Obligations or to reduce any fee payable hereunder;

(e) change Section 4.4 or Section 11.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;

(h) release all of the Guarantors or release Guarantors comprising substantially
all of the credit support for the Obligations, in either case, from the Guaranty
Agreement (other than as authorized in Section 12.10), without the written
consent of each Lender;

(i) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 12.10 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

(j) amend, waive or modify the definition of “Agreed Currencies” without the
written consent of each Designated Currency Tranche Revolving Credit Lender; or

(k) amend, waive or modify Section 2.9 without the written consent of each
Lender;

 

119



--------------------------------------------------------------------------------

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (v) solely
for the purposes of Section 5.2(b), no waiver of a Default or Event of Default
shall be effective without the consent of Revolving Credit Lenders holding more
than fifty percent (50%) of the Revolving Credit Commitments (or if the
Revolving Credit Facility has been terminated, Lenders holding more than fifty
percent (50%) of the aggregate Extensions of Credit thereunder); (vi) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision; and (vii) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
under one Tranche but not the other Tranche may be effected by an agreement or
agreements in writing entered into by the Borrower and requisite percentage in
interest of the affected Tranche of Lenders. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement and the other Loan
Documents as the Administrative Agent may reasonably deem appropriate in order
to effectuate any increase in the Revolving Credit Commitment pursuant to
Section 2.7 or any Incremental Term Loans pursuant to Section 2.8, including,
without limitation, amendments to permit such increases in the Revolving Credit
Commitment and any Incremental Term Loans to share ratably in the benefits of
this Agreement and the other Loan Documents and to include appropriately any
Lenders under such increases in the Revolving Credit Commitment and any
Incremental Term Loans in any determination of Required Lenders; provided that
no such amendment shall adversely affect in any material respect the rights of
any Lender, in each case, without the written consent of such Lender.

SECTION 13.3 Expenses; Indemnity. The Borrower and each other Credit Party will
(a) pay all reasonable and documented out-of-pocket expenses (including, without
limitation, all costs of electronic or internet distribution of any information
hereunder) of the Administrative Agent in connection with (i) the preparation,
execution, delivery and administration of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including, without
limitation, all reasonable and documented out-of-pocket syndication and due
diligence expenses and reasonable and documented out-of-pocket fees,
disbursements and other

 

120



--------------------------------------------------------------------------------

charges of counsel for the Administrative Agent and (ii) the preparation,
execution and delivery of any waiver, amendment or consent by the Administrative
Agent or the Lenders relating to this Agreement or any other Loan Document,
including, without limitation, reasonable and documented out-of-pocket fees and
disbursements of counsel for the Administrative Agent, (b) pay all reasonable
and documented out-of-pocket expenses of the Administrative Agent and each
Lender actually incurred in connection with the enforcement of any rights and
remedies of the Administrative Agent and Lenders under the Credit Facilities,
including, without limitation, in connection with any workout, restructuring,
bankruptcy or other similar proceeding, enforcing any Obligations of, or
collecting any payments due from, the Borrower or any Guarantor by reason of an
Event of Default (including in connection with the enforcement of the Guaranty
Agreement); consulting with appraisers, accountants, engineers, attorneys and
other Persons concerning the nature, scope or value of any right or remedy of
the Administrative Agent or any Lender hereunder or under any other Loan
Document or any factual matters in connection therewith, which expenses shall
include without limitation the reasonable fees and disbursements of such
Persons, and (c) defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors (including any Affiliate in its
capacity as an arranger or bookrunner hereunder), from and against any losses,
penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person in connection with any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with any Extension of
Credit, this Agreement, any other Loan Document, or any documents, reports or
other information provided to the Administrative Agent or any Lender or
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, or any action taken or omitted to be taken by
the Administrative Agent under or in connection with any of the foregoing
including, without limitation, reasonable attorney’s and consultant’s fees,
except to the extent that any of the foregoing are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification therefor. This Section 13.3 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

SECTION 13.4 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency), other than deposits in Blackbaud Payment Services
Accounts, at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender, or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender, or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender, or the
Swingline Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Credit Party
may be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, or the Swingline Lender different from the branch or office

 

121



--------------------------------------------------------------------------------

holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 4.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender, and the other Lenders, and
(ii) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Lender, the Swingline Lender, and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender, or their respective Affiliates may have. Each Lender, each
Issuing Lender, and the Swingline Lender, agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 13.5 Governing Law. This Agreement and the other Loan Documents, unless
otherwise expressly set forth therein, shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without reference
to the conflicts or choice of law principles thereof.

SECTION 13.6 Jurisdiction and Venue.

(a) Jurisdiction. The Borrower, to the maximum extent permitted by Applicable
Law, hereby irrevocably consents to the exclusive jurisdiction of the state and
federal courts located in the City of New York, in the State of New York (and
any courts from which an appeal from any of such courts must or may be taken),
in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement and the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations. The Borrower hereby irrevocably consents to the service of a
summons and complaint and other process in any action, claim or proceeding
brought by the Administrative Agent or any Lender in connection with this
Agreement or the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 13.1. Nothing in this
Section shall affect the right of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by Applicable Law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against the Borrower or its properties in the courts of any other
jurisdictions.

(b) Venue. The Borrower hereby irrevocably waives any objection it may have now
or in the future to the laying of venue in the aforesaid jurisdiction in any
action, claim or other proceeding arising out of or in connection with this
Agreement, any other Loan Document or the rights and obligations of the parties
hereunder or thereunder. The Borrower irrevocably waives, in connection with
such action, claim or proceeding, any plea or claim that the action, claim or
other proceeding has been brought in an inconvenient forum.

 

122



--------------------------------------------------------------------------------

SECTION 13.7 Waiver of Jury Trial.

(a) Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWER HEREBY
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY
ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

(b) Preservation of Certain Remedies. The parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or exercise freely, either alone, in conjunction with or during any
dispute, claim or controversy arising out of, connected with or relating to this
Agreement or any Loan Document. Each such Person shall have and hereby reserves
the right to proceed in any court of proper jurisdiction or by self help to
exercise or prosecute the following remedies, as applicable: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted in the Loan Documents or under Applicable Law or by
judicial foreclosure and sale, including a proceeding to confirm the sale,
(ii) all rights of self help including peaceful occupation of property and
collection of rents, set off, and peaceful possession of property,
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and in filing an
involuntary bankruptcy proceeding, and (iv) when applicable, a judgment by
confession of judgment.

SECTION 13.8 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds which payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
repaid, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

SECTION 13.9 Injunctive Relief; Punitive or Indirect Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Required Lenders’ option, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the Credit Parties) hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that it may now have or may arise in the future in connection with any
dispute, claim or controversy under or in connection herewith, however such
dispute is resolved.

 

123



--------------------------------------------------------------------------------

(c) Without limiting the generality of any provisions set forth herein relating
to indemnification or reimbursement by the Borrower or any other Credit Party,
the Administrative Agent, the Lenders and the Borrower (on behalf of itself and
the Credit Parties) hereby agree that no such Person shall have a remedy of any
consequential or indirect damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to consequential or indirect
damages that it may now have or may arise in the future in connection with any
dispute, claim or controversy under or in connection herewith, whether such
dispute, claim or controversy is resolved judicially or otherwise.

SECTION 13.10 Accounting Matters. If at any time any change in GAAP or change in
the Borrower’s accounting practices under Section 10.9 would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or change in the Borrower’s accounting practices
under Section 10.9 (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP and the Borrower’s accounting practice prior to
such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP or change in the Borrower’s
accounting practices. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

SECTION 13.11 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and

 

124



--------------------------------------------------------------------------------

any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section, New Lenders pursuant to Section 2.7 and
Section 2.8 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment or Delayed Draw Term Loan
Commitment, as the case may be, and the related Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of such Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans (whether Revolving Credit Loans or Delayed Draw Term Loans) of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless such
assignment is made to an existing Lender, to an Affiliate thereof, or to an
Approved Fund, in which case no minimum amount shall apply, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the applicable Loan or Commitment assigned;

(iii) any assignment must be approved by the Administrative Agent and, in the
case of an assignment in respect of the Revolving Credit Facility, the Swingline
Lender, and the Issuing Lenders, unless the Person that is the proposed assignee
is itself a Lender (whether or not the proposed assignee would otherwise qualify
as an Eligible Assignee);

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent (A) copies of the United States Internal Revenue Service
forms required by Section 4.11(g) and (B) an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

 

125



--------------------------------------------------------------------------------

(v) no assignment shall be made to (A) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), or (B) any
Person that is not otherwise an Eligible Assignee; and

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit, and Swingline Loans in accordance with its Applicable Percentage in
respect of the applicable Tranche. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 (subject to the
requirements of Section 4.11) and 13.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing

 

126



--------------------------------------------------------------------------------

to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the
Section 13.2 that directly affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.8, 4.9, 4.10
and 4.11 (subject to the requirements and limitations therein, including the
requirements under Section 4.11(g) (it being understood that the documentation
required under Section 4.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 4.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 4.10 or Section 4.11, with
respect to any participation, than its participating Lender would have been
entitled to receive unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.6 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

127



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.11 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.11(g) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 13.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Law or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any New Lender, proposed
New Lender, Participant or proposed Participant or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from any Credit Party relating to
any Credit Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party unless, in the
case of information received from a Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

128



--------------------------------------------------------------------------------

SECTION 13.13 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 13.14 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 13.15 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 13.16 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limits nor amplifies the provisions of this Agreement.

SECTION 13.17 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.18 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 13.19 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

129



--------------------------------------------------------------------------------

SECTION 13.20 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (except
for Hedging Obligations and Bank Product Debt not then due and payable and
contingent indemnification obligations not yet due) arising hereunder or under
any other Loan Document shall have been indefeasibly and irrevocably paid in
full and all Commitments have been terminated. No termination of this Agreement
shall affect the rights and obligations of the parties hereto arising prior to
such termination or in respect of any provision of this Agreement which survives
such termination.

SECTION 13.21 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and Guarantors, which information includes the name and address of each
Borrower and Guarantor and other information that will allow such Lender to
identify such Borrower or Guarantor in accordance with the Patriot Act.

SECTION 13.22 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 13.23 Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the other Loan Documents which imposes additional burdens
on the Borrower or its Subsidiaries or further restricts the rights of the
Borrower or its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles VIII, IX, or X.

SECTION 13.24 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the Credit Facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent, JPMorgan, and each
Lender (including Affiliates acting as arrangers) on the other hand, and the
Credit Parties are capable of

 

130



--------------------------------------------------------------------------------

evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent, JPMorgan, and each Person acting as an arranger hereunder,
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent, JPMorgan nor any Person acting as an arranger hereunder
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Credit Party with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, JPMorgan or such other Person has advised
or is currently advising any Credit Party or any of its Affiliates on other
matters) and neither the Administrative Agent, JPMorgan nor any Person acting as
an arranger hereunder has any obligation to any Credit Party or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (d) the
Administrative Agent, JPMorgan or each Person acting as an arranger hereunder
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent, JPMorgan nor any Person acting
as an arranger hereunder has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (e) the
Administrative Agent, JPMorgan, and each Person acting as an arranger hereunder
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each of
the Credit Parties hereby waives and releases, to the fullest extent permitted
by law, any claims that it may have against the Administrative Agent, JPMorgan
or each Person acting as an arranger hereunder with respect to any breach or
alleged breach of agency or fiduciary duty.

SECTION 13.25 Press Releases and Other Matters. The Credit Parties consent to
the publication by Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Credit Parties. The Administrative
Agent or such Lender shall provide a draft reasonably in advance of any
advertising material to the Borrower for review and comment prior to the
publication thereof. The Administrative Agent reserves the right to provide to
industry trade organizations and loan syndication and pricing reporting services
information necessary and customary for inclusion in league table measurements.

SECTION 13.26 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative

 

131



--------------------------------------------------------------------------------

Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to the Lenders or the Administrative Agent, as
the case may be, in the specified currency, the applicable Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
Borrower.

SECTION 13.27 Amendment and Restatement. The Borrower, the Lenders and the
Administrative Agent agree that, upon (i) the execution and delivery of this
Agreement by each of the parties hereto and (ii) satisfaction (or waiver by the
aforementioned parties) of the conditions precedent set forth in Section 5.1,
the terms and provisions of the Existing Credit Agreement shall be and hereby
are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement. This Agreement is not intended to and shall not
constitute a novation of the Existing Credit Agreement or the Indebtedness
created thereunder. The commitment of each Lender that is a party to the
Existing Credit Agreement shall, on the Closing Date, automatically be deemed
amended and the only commitments shall be those hereunder. Without limiting the
foregoing, upon the effectiveness hereof: (a) all loans and letters of credit
incurred under the Existing Credit Agreement which are outstanding on the
Closing Date (after giving effect to the payments described in clause (e) below)
shall continue as Loans under (and shall be governed by the terms of) this
Agreement and the other Loan Documents, (b) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to this Agreement
and the Loan Documents, (c) all obligations constituting “Obligations” under the
Existing Credit Agreement with any Lender or any affiliate of any Lender which
are outstanding on the Closing Date (after giving effect to the payments
described in clause (e) below) shall continue as Obligations under this
Agreement and the other Loan Documents, (d) the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit and loan exposure under the Existing Credit Agreement as
are necessary in order that Obligations in respect of Loans, Letters of Credit,
interest and fees due and payable to a Lender hereunder reflect such Lender’s
ratable share of the aggregate of all such Obligations on the Closing Date, and
the Borrower hereby agrees to compensate each Lender (including each Departing
Lender) for any and all losses, costs and expenses incurred by such Lender in
connection with the sale and assignment of any LIBOR Rate Loans on the terms and
in the manner set forth in Section 4.9 hereof and (e) upon the effectiveness
hereof, each Departing Lender’s “Commitment” under the Existing Credit Agreement
shall be terminated, each Departing Lender shall have received payment in full
of all of the “Obligations” owing to it under the Existing Credit Agreement
(other than obligations to pay fees and expenses with respect to which the
Borrower has not received an invoice, “Bank Product Debt” (as such term is
defined in the Existing Credit Agreement), and contingent indemnity obligations
and other contingent obligations owing to it under the “Loan Documents” as
defined in the Existing Credit Agreement) and each Departing Lender shall not be
a Lender hereunder.

 

132



--------------------------------------------------------------------------------

SECTION 13.28 Termination of Existing Guaranty Agreement. Pursuant to the
Borrower’s certification to the Administrative Agent and the Lenders hereunder
that as of the Closing Date no Subsidiary of the Borrower is a Material Domestic
Subsidiary, the Existing Guaranty Agreement is hereby terminated and the parties
thereto are hereby released from their rights and obligations thereunder.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders or the obligations and duties of the Borrower and its Subsidiaries under
the Loan Documents with respect to any Subsidiary that is hereafter determined
to be a Material Domestic Subsidiary.

[Signature pages to follow]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

BLACKBAUD, INC., as Borrower By:  

/s/ Anthony W. Boor

Name:  

Anthony W. Boor

Title:  

Chief Financial Officer, Senior Vice

 

President, Treasurer and Assistant Secretary

 

Signature Page to

Blackbaud Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

AGENTS AND LENDERS:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swingline Lender, an Issuing Lender and Lender

By:  

 

  Name:  

 

  Title:  

 

 

Signature Page to

Blackbaud Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as Lender By:  

 

  Name:  

 

  Title:  

 

 

Signature Page to

Blackbaud Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

[OTHER LENDERS TO COME] By:  

 

  Name:  

 

  Title:  

 

 

Signature Page to

Blackbaud Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
and will not be a party to this Agreement.

 

                                         , as a Departing Lender By:  

 

  Name:  

 

  Title:  

 

 

Signature Page to

Blackbaud Amended and Restated Credit Agreement